 STANDARD MATERIALS609Standard Materials,Inc.andUnited Steelworkers ofAmerica,AFL-CIO. Case 15-CA-656730 September 1987SECOND SUPPLEMENTAL DECISIONAND ORDERBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND BABSONOn 14 December 1982 Administrative LawJudge Frank H. Itkin issued the attached decision.The Respondent filed exceptions and a supportingbrief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs' andhas decided to affirm the judge's rulings, findings,2and conclusions as modified here3 and to adopt therecommended Order4 as modified here.judge and orders that the Respondent, StandardMaterials,Inc.,Slidell,Louisiana, its officers,agents, successors,and assigns,shall pay B.B.Allen, Ellis L. Beard, Theodore Charles, CharlesCousin Jr., Levy Crawford, Irvin J. Edwards,Clyde Farve, Harold Hart, Tally Hinton, ClaudeRay Jenkins, James Jenkins, Robert Orange, AltOwens, Oliver Lee Owens, Titus Owens, Alexan-der Paige, Albert Panks Sr., Edgar Peters, ErvinPope, James W. Square, Edward Wise, and Roose-veltWise the sums set out in the judge's recom-mended Order, 5 except that Oliver Owens' back-pay will be tolled for the 3-week period in lateAugust and early September 1977 when he re-moved himself from the job market.5 In accordance with our decision inNew Horizonsfor theRetarded,283 NLRB 1173(1987), interest on and after 1 January 1987 shall becomputed at the"short-term Federal rate" for the underpayment of taxesas set out in the 1986 amendment to 26 U S.C § 6621 Interest onamounts accrued prior to 1 January 1987(the effective date of the 1986amendment to 26U S C. § 6621) shall be computed in accordance withFlorida SteelCorp.,231 NLRB 651 (1977)ORDERThe National Labor RelationsBoard adopts therecommendedOrder of theadministrative lawiThe Respondent's request for oralargument is denied inasmuch asthe record,exceptions,and briefsadequately present the issues and thepositionsof the parties Chairman Dotson would havegranted oral argu-ment on theissue of whetherthe amountof unemploymentcompensationreceived by thediscnmmateesshould be deducted fromtheirbackpay2The Respondent has excepted to some ofthe judge's credibility find-ingsThe Board's establishedpolicy is not to overrulean administrativelaw judge'scredibilityresolutions unless the clear preponderance of allthe relevant evidenceconvinces us that theyare inconectStandard DryWall Products,91 NLRB 544 (1950),enfd 188 F2d 362 (3d Cir 1951)We have carefully examined the recordand find no basis for reversingthe findings2We will toll backpay for the 3-week periodin late August and earlySeptember 1977 when Oliver Owens admittedly removed himself fromthe job market to work "full-time" on his fire-damaged housetrailer.We agreewiththe judgethatthe Respondent failed to show that thediscnminateesfraudulently concealedearnings from the state unemploy-ment agency or the IRS,and thereforewe find it unnecessary to pass onthe judge's comments based on the assumptionthata discruninatee hadengaged in such a fraudulent concealment.In adopting the judge's conclusionnot to toll Titus. Owen's backpay,and contraryto ourdissenting colleague,we find the Respondent did notestablish that Owensrejected a jobthatwas substantially equivalent tothe onehe had with the Respondent4Chairman Dotson disagrees with his collegues' failure tomodify thebackpayrecommendationsof thejudge in theserespects- (1) He woulddeny all backpay to Clyde Farve, whosetestimonydisclosed afailure tomake a reasonable and diligentsearch forinterim employment. Farveearnedonly S75duringthe 6-month backpay period Hetestified to veryfew contacts with other employersEven under the circumstances of lim-itedskills and jobopportunities,Farve's searchfor irdenmemploymentfell shortof reasonable.SeeNLRB v. Mercy Peninsula Ambulance,589F 2d 1014 (9th Cir 1979) (2) He would toll backpay for Titus Owensfrom the time inlate September1977 when he declinedan offer from In-dustrial Concrete and Supply to performthe samedriving job he had hadwith the Respondent but ata higher wage rateAlthough Owens was en-deavoringat thetimeto obtainevenhigherpaying cement-finishing jobs,the Respondent's backpay liability did notinclude anobligationto under-write such speculative effortsat professionalimprovement when the dis-cnmmatee spurned a clearopportunityat substantially equivalent interimemploymentJohn H. Curley, Esq.,for the General Counsel.H. Sloan McCloskey, Esq.,for the Respondent.SUPPLEMENTAL DECISIONFRANK H. ITKIN, Administrative Law Judge. OnAugust 25, 1978, the National LaborRelations Boardissued itsDecision and Order in this proceeding (237NLRB 1136), directing Respondent Employer,inter alia,to make whole the 25 employees named below,' for anyloss of pay that they may have sustained as a result oftheEmployer's unfair labor practicesagainst them inviolation of Section8(a)(1) and(3) of the National LaborRelationsAct. On October 15, 1979, the United StatesCourt of Appeals for the Fifth Circuit entered a judg-ment enforcingin full the Board's Order (604 F.2d 449).The parties were unable to agree thereafter on theamount of backpay owed to the discriminatees and, con-sequently, on May 22, 1980, a backpay specification and'The employees names were:B B AllenEllis L BeardJessie Lee BrownTheodoreCharlesCharles Cousin JrLevy CrawfordIrvin J EdwardsClyde FavreHarold HartTally HintonClaudeRay JenkinsJames JenkinsJohn LeonardRobert OrangeAlt OwensOliver Lee OwensTitus OwensAlexander PaigeAlbert PanksAlbert Panks JrEdgar PetersErvin PopeJames W SquareEdward WiseRoosevelt Wise286 NLRB No. 52 610DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDnotice of hearing issued alleging the amounts of backpaydue to 24 of the 25 discriminatees.2On June 6, 1980, Respondent Employer filed ananswer to the backpay specification. The answer waslater amended. On June 30, the General Counsel movedto strike the Employer's answer and for summary judg-ment.Thereafter, on September 30, 1980, the Boardissued a Supplemental Decision and Order in this pro-ceeding (252 NLRB 679), statingin part asfollows:Respondent,in itsanswer and amended answer,generally denied various of the allegations of thebackpay computations, including,inter alia, vaca-tion pay, overtime, backpay periods, the rates ofpay the discriminatees received at the time theywere unlawfully discharged, the rates of pay eachof them would have received during the backpayperiod, and the gross backpay due each discrimina-tee.Since this data is within the Respondent'sknowledge, its failure to set forth fully its positionas to the applicable premises or to furnish appropri-ate supporting figures is contrary to the specificityrequirements of Section 102.54(b) of the Board'sRulesand Regulations. Accordingly, we strike theRespondent's answer and amended answer to thoseallegationsof the backpay specification and . . .deem such allegations to be admitted as true.Inasmuch as the availability of interim jobs in thearea, the discriminatees' failure to seek and acceptor retain such employment, and the quitting of in-terim jobs are factors that are an aspect of the gen-eral aspect of interimearningsand are outside thegeneral knowledge of the Respondent, we find theRespondent's general assertion of the discriminatees'failure to seek and retain available interim employ-ment to be sufficient under the Board's Rules andRegulations to put into issue the general question ofinterim earnings. Therefore, we shall deny the Gen-eralCounsel's "Motion To Strike Respondent'sAnswer to Backpay Specification and for SummaryJudgment" with respect to the allegations of thespecificationpertainingto interim employmentissues.Accordingly, we shall order a hearing limited tothedetermination of the discriminatees' interimearnings including the availability of discriminateesfor interim employment and the discriminatees' fail-ure to seek and/or retain such interim employ-ment.3Hearingswere conducted in accordance with theBoard's SupplementalOrdercommencing on January 26,1981, and closingon April14, 1982.4Preliminary to a2The backpay specification was amended both before andduring thehearingsThe General Counsel only seeks backpay for 24 discriminatees;no backpayclaim is being madefor Jessie Lee BrownaAlso see the Board's Order, restating the limitedissues in this supple-mental proceeding,entered on February 5, 1981 (G C Exh l(cc))There were, as the record reflects, adjournmentsand continuances asa consequenceof, inter alia, the unavailability of counseland witnessesand pendingsubpoena enforcement proceedingsrecitation of the evidence adduced atthese hearings, it isappropriate to restate the following controlling princi-ples. It isnow settled law that the "finding ofan unfairlabor practice . . . is presumptive proof that some back-pay is owed"(NLRB v. Mastro Plastics Corp.,354 F 2d170, 178 (2d Cir. 1965), cert. denied 384 U.S. 972 (1966)),and the General Counsel's burden is limited to showing"what would not have been taken from [the employee] ifthe Company had not contravened the Act."VirginiaElectric & Power Co. v. NLRB,319 U.S. 533, 544 (1943).This allocation of the burden was expressed inNLRB v.Brown & Root, Inc.,311 F.2d 447, 454 (8th Cir. 1963), asfollows:[I]n a back pay proceeding the burden is upon theGeneral Counsel to show the gross amounts of backpay due. When that has been done, however, theburden is upon the employer to establish factswhich would negative the existence of liability to agiven employee or which would mitigate the liabil-ity.Further, as the court explained inNLRB v. Brown &Root,supra at 452:Obviously, in many cases it is difficult for theBoard to determine precisely the amount of backpay which should be awarded to an employee. Insuch circumstances, the Board may use as close ap-proximations as possible, and may adopt formulasreasonably designed to produce such approxima-tions.. . . [W]ith respect to the formula for arrivingat back pay rates or amounts which the Board maydeem necessary to devise in a particular situation[judicial], "our inquiry may ordinarily go no furtherthan to be satisfied that the method selected cannotbe declared to be arbitrary or unreasonable in thecircumstances involved.""Certainty in the fact of damage is essential. Certainty asto amount goes no further than to require a basis for areasoned conclusion."Palmer v. Connecticut Railway Co.,311 U.S. 544, 561 (1941).In addition, "the cases are unanimous" that the defenseof willful loss of earnings is an "affirmative defense" andthe burden is on the employer to prove the defense.NLRB v. Mooney Aircraft,366 F.2d 809, 813 (5th Cir.1966).Moreover, while the employer may show that theemployee failed to make "reasonable efforts to mitigate[his] loss of income . . . [the employee is] held . . . onlyto reasonable exertions in this regard, not the higheststandard of diligence."NLRB v. Arduini Mfg. Co.,394F.2d 420, 422, 423 (1st Cir. 1968). "Success" is not themeasure ofthe sufficiency of the employee's search forinterim employment; the law "only" requires an honestgood faith effort."NLRB v. Cashman Auto Co.,223 F.2d832, 836 (1st Cir. 1955). And, although the GeneralCounsel is required to present only the "gross amountsof backpay due," he goes further, pursuant to theBoard's Rules and Regulations (29 CFR, sec. 102.53),and includes in the backpay specification a deductionfrom gross backpay of all those amounts in mitigationwhich he discovered through, for example,social securi- STANDARD MATERIALS611ty records.The General Counsel does not therebyassume "theburden of establishing the truth in all of theinformation supplied or negativing matters of defense ormitigation."NLRB v. Brown & Root,supra, 311 F.2d at454.In the instant supplemental proceeding, the GeneralCounsel, in compliance with the procedures and princi-ples summarizedabove, made available to the Employerthe "documents prepared by the Regional Office . . .relevant to the computation of the net backpay, includ-ing the [claimants'] search for employment and availabil-ity for employment . .. " (G.C. Exh. 3). The GeneralCounsel thus "turned over" all documents (including W-2 forms, income tax forms, and social security data) thattheGeneral Counsel had in his possession for the 24backpay claimants. s Further, the General Counsel pro-duced at the hearings his compliance officer, Richard K.Baird,for examination by Respondent with respect tothe data contained in the some 24 folders thus "turnedover." Respondent's counsel was permitted "to examinethe compliance officer who compiled the data . . .turned over" to determine and resolve any "question asto the meaningof words or documents contained inthese files" and to ascertain "whether he knows of any-thingelse contained in these files that was not turnedover" (see generally, Tr. 1-34, 62, 66-68). The examina-tionof the compliance officer by counsel for Respondentoccurred during theinitial4 days of hearings and wasalso supplementedby explanations by the General Coun-selwhere appropriate (see, generally, Tr. 68-239, 243-260, 367-400, 404-528, 532-579). In addition, the GeneralCounsel produced (with two exceptions discussed below)allbackpay claimants for examination by Respondent'scounsel.On this entire record, including my observation of thedemeanorof the witnesses, and after due consideration ofthe briefs of counsel, I make the followingFINDINGSOF FACT AND CONCLUSIONS OF LAWB. B. AllenAllen drove a truck for Respondent Employer. He is47 years old,has an eighth-grade educationand possessesno realskills or crafttraining.His backpay period beganon July 22, 1977, and ended on May 25, 1978, when heobtainedfull-time employment with Leon Lowe & Sons.His rate ofpay immediately prior to Respondent's unfairlabor practiceswas $4 per hour. His gross backpay fig-uresfor the four quarters involved here are $1953, $2438,$2711, and $1788. He had interimearnings,as the Gener-alCounseladmitted in the backpay specification, duringeachquarter of this backpay period, in the amounts of$790, $1300, $1300, and $1269, respecti-vely. His netquarterly backpay thereforeequals$1163, $1138, $1411,and $519, or a total of $4231. See G.C. Exh. 1(d) and an-nexed schedules.The General Counsel produced Allen for examinationby counsel for Respondent (Tr. 587-688). Allen, as the5The General Counsel explained(Tr 22),"everythingwe have hasbeen made available and turnedover"This was done some 3months before these hearings openedbackpay specification shows, initially obtained short-termjobs with local construction contractors.He recalled thathe "applied for unemployment" about "a week or two""after the strike"; that he "looked for work before apply-ing for unemployment"; that he "sometimes" "read thewant ads" in the Slidell newspaper; and thathe "was outhustling trying to find something to do."He added: "Iwas looking for work during the time I was unemployed.Icouldn't find nothing." He averaged, however, $100per week during the fourth quarter of 1977 and the firstquarter of 1978 in interimearnings.Thismoney wasprincipally obtained from "digging theslabs" on homeconstructionsites.He named, among others,IndustrialCement and Jake Dunham as employersfrom whom hesought work during the pertinent period. Also see testi-mony of contractor Leon Sylvester (Tr. 1844-1848).Allen explained that "every morning through the fallof 1977 or spring of 1978,"We would all meet up by that place uptown (theBlue Room) . . . and they would come by everymorning. . . . Every morningwe met at the BlueRoom and he'd (a potential employer) pick out themen that he wanted to work if hehad something todo-cement finisher guys, a guy thatcould finishcement. I can't,I ain'tno cement finisher ... .The Blue Room, as Allen further explained, is[A] big bar, and it opens at 9 a.m., and we wouldall get there in the morningtime,early,and make afireand stand around waiting for somebody tocome by in case they wanted you to deal withthem, unload a front truck, go help thisman for anhour or two or whatever we could catch. We hadto do something.Allen was questioned at length about his efforts to findinterim employment in 1977 and 1978. He testified, inpart as follows:Q.When you would drivearound Slidell and,I'm talking about 1977 and 1978-you told us youdrove around most every day looking for work?A. Right, right.Q. Now, when you would drive aroundon thosedays how many jobs would you seegoing on?A. I would pass by and see somebody done acouple of jobs, but I don't know who done it.Q. All right, that couple is two?A. Right.Q.Would there only be two on a given day?A. I don't go-Most of the time it would be inthe subdivisions.Q. All right now,I'm talking about just in thesubdivisions.Were there only two jobsgoing on ina given day?A. It could have been more than that, but Ididn't pay no attention to just what it was.Q.Was there any pattern to your looking forthese jobs? I mean,how did youjust go abouttrying to find a job when you didn't know wherethe job was? 612DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDA. The cement finisher would call and tell you.They tell you where the job was and who to talkto.They would call you or meet you at the BlueRoom and tell you who to go see and where thejob was.Q. And you'd go see the man and ask him aboutdigging the slabs for him?A. Right, but he'd probably have somebody todo it for him already. A lot of times that's whathappened, they had somebody to dig the slabs al-ready.Q.Would you ever just stumble upon a job andgo ask?A. No.Q. It was always somebody telling you there's ajob at such and such a place and you go ask theman?A. I would stop-I would see a job going on andstop and ask somebody and they say, "I got some-body to do it already."eCounsel for Respondent contends,inter alia,that theBoard should "deduct sums received" by claimants likeAllen "in the form of unemployment compensation;" thatSlidell "was a boom town" during the pertinent period;thatAllen "sought regular employment only when hisunemployment ran out;" and that Allen and his co-claim-ants failed to report their interimearningsfor state andFederal tax purposes. It is settled law that the Board has"the power to enter an order . . . refusing to deduct theunemployment compensation benefits from backpay andthat, in so doing, the Board [does] not abuse its discre-tion."Gullett Gin Co. v. NLRB,340 U.S. 361 (1951). Asthe court of appeals noted inEEOC v. Enterprise Assn.Steamfitters,542 F.2d 579, 591 (2d Cir. 1976), cited byRespondent, "It is evidently NLRB policy to disallowcollateral benefits of this nature . . . ." The Board's"policy" is fully applicable here. Further, Respondent'sclaim that construction work was "booming" in Slidelland Allen as well as his co-claimants preferred to collectunemployment benefits instead of seeking interim em-ployment, is not supported by the credible evidence ofrecord.As the administrative law judge pertinentlynoted inLaidlaw Corp.,207 NLRB 591, 594 (1973), enfd.507 F.2d 1381 (7th Cir. 1974), cert. denied 422 U.S. 1042(1975),Respondent apparentlymisconceives its burdenherein to show, by a preponderance of the evi-dence,whatevermitigatingcircumstances exist.With the exception of a bundle of unassimilatednewspaper advertisements and a letter from thestate authorities concerning the relative level of un-employment in [the area], Respondent produced noevidence of any employment available to any discri-minatee, nor the willful failure of any to acceptsuch employment ...." It is not enough that re-6Allen acknowledged that he did not report on his 1978 income taxform the $100 per week he averaged during the first quarter of 1978 forperforming "concrete preparationwork " Counsel for Respondentargued, inter alia, that he would also show that Allen failed to reportsuch earnings to the state unemployment agency (See Tr 668-673 )spondent thinks that the employees should havebeen able to secure jobs. Suspicionand surmise areno more valid bases for decision in a backpay hear-ing than in an unfair labor practice hearing .. . .Moreover, I note the testimony of Respondent's witnessJulius Smith, who testified as an interim employer, ex-plaining that not every contractor in the Slidell areashared in this "booming" economy: "Well, different con-tractors . . . you work for . . . was building a whole lotof houses, and some of the people I worked wasn't build-ing too many houses. That's what is.... It's accordingto who you work for."Smith's explanation as to why the "booming" econo-my did not reach or extend to all persons in the area is,of course, better understood when assessed in the contextof Allen's and his co-claimants' lack of any real skills ortraining.Counsel for Respondent, citing and relying onAlum-baugh Coal Corp. v. NLRB,635 F.2d 1380 (8th Cir.1980), argues that claimants like Allen should be barredfrom receiving backpay. InAlumbaugh,the court, in dis-agreementwith the Board, held that the discriminatee"should be granted reinstatement with full backpay foronly that period preceding his post discharge" miscon-duct. The court explained that "uncontroverted evidencein the record establishes that subsequent to his termina-tion [the discriminatee] willfully and unlawfully failed toreport earnings" to the state unemployment agency "forthe purpose of obtaining" benefits "to which he was notentitled." The court observed that the administrative lawjudge had found the discriminatee's conduct to be "rep-rehensible" and that he was an "evasive, shifty, and un-trustworthy witness."Alumbaughisnot controlling here. I am, of course,bound by the Board's established policy not to disallowor toll backpay under such circumstances. Cf.LibertyScrapMaterials,152NLRB 480, 485 (1965), enfd. 64LRRM 2686 (6th Cir. 1967). In any event, counsel forRespondent has failed to show here that Allen in factfraudulently obtained unemployment benefits; the dateswhen such alleged misconduct occurred for tolling pur-poses; and whether the failure to report specific amountsof interimearningsinAllen's case in fact would haveprecluded him from receiving any of the state benefitsactually paid.7Alfred Lauret,a representative from the state unemployment agency,explained that claimants like Allen may earn certain amounts before theirunemployment benefits are reduced See Tr 2283-2284 Also, "self-em-ployment"earnings are not reported(Tr. 2249)Respondent asserts (Br1I)The St Tammany Parish District Attorney's Office has determinedto prosecute Irwin Edwards, Titus Owens, Edward Wise and LevyCrawford for fraud (R Exh 20) in connection with their unemploy-ment payments Although these four individuals are the most fla-grant cases, it is clear from R Exh 25 that many claimants withheldthe fact thattheywere earning income so that unemployment pay-mentswould not be reduced.The General Counsel moves to strike this and other portions of Respond-ent's brief, correctly noting that these and various related assertions arejust not supported by evidence of record Thus, R Exh. 20, cited above,was rejected (See Tr 2067-2079) R Exh 25, also cited, contains errors,discussed below,including those referring to claimants' social securitynumbers, which are necessary to identify the claimants STANDARD MATERIALS613Likewise,Respondent's related contentionpertainingto the failureof claimantslikeAllen to report interimearningsto Federal and stateauthorities must also be re-jected.Although the failure to report suchearnings maybear on credibility, this failure does not, an this record,substantively establishinterim earnings,willful loss, orrelated affirmative contentions.Cf.SiouxFallsStockYards,236 NLRB 543, 566 fn. 139 (1978). Allen ac-knowledged his failure to report such income. And, inany event, this record does not establish fraudulent con-duct on Allen's part; the dates of suchallegedmiscon-duct; and whether Allen in fact benefited taxwise fromany failure to disclose suchintenm earnings.8I credit the testimony of Allen as recited above. I ampersuaded here that he in fact made a good-faith effort tofind interim employment.It is truethat he did not sys-tematically follow the newspaper advertisements on adaily basis.He nevertheless applied for unemployment,searched daily for work, and obtained workduring allthe quarters involved. Assessed in the context of his lim-ited education and lack of any real skillsor training, hisefforts do not fall short of those required by the Boardand court cases as quoted supra. Respondent, in sum, hasfailed to show willful loss ofearningsor additional inter-im earnings,as alleged.Ellis L. BeardBeard's backpay period runs from July 28, 1977, toMay 24, 1978. He drove a truck for Respondent and hisrate of pay immediately prior to the Employer's unfairlabor practices was $4 per hour. He had, as the GeneralCounsel acknowledged in the backpay specification, in-terim earnings during all the quarters of his backpayperiod. His quarterly gross backpay figures, as shown inthe specification, are $1814, $2278, $2711, and $1756. Hisquarterly earnings, as shown in the specification, are$993, $1170, $1170, and $1164, respectively, or a net totalof $4062. See G.C. Exh. 1(d) and appendices annexed.Beard was questioned at length by counsel (Tr. 1406-1437).He possessed no special skills or training. He ap-plied to the State for unemployment. He recalled: "Iasked the lady down here . . . when we signed up(whether they had any work), and she asked me what Idid. I told her what I did and she said she would get intouch with me if they found anything for me to do." Hesought employment at Southern Coating and "they justtoldme they wasn't hiring." He applied for work atDelta Roofing and "they said they'll call me when theyget an opening." He examined "the Slidell newspaper."And, he went to J & M Trucking "to see if they werehiring."He also "went to talk to [his] brother-in-law"who was employed at the Slidell shipyard, and was told:"they wasn't hiring . .. when they did he would let meknow." He admittedly averaged about $90 per week"digging slabs" during portions of the backpay period.8Moreover, although Respondentgenerally asserts that it was improp-erly denied an opportunity to obtain and offerproofs relevant to theaboveand similar contentions(i.e, income tax forms), the full record inthis case makes itclear thatcounselfor Respondentwas in factaffordedample opportunity to make timelyrequests and adduce relevant,compe-tent,and materialproofsduring the some 16 months this record wasopenHe testified:"Q. The average that you told[the compli-ance officer]was $90 a week for those jobs in July? A.Yeah.That was about the average.Itprobably wasn'tthat much."9Beard recalled that shortly after the termination of thestrike about July 26,1977,he obtained interim employ-ment with Metro Meat Co.His job for Metro Meat in-volved"making deliveries"and "killing cows." Heclaimed:"Iwas just doing that part-time when theyneeded somebody to haul it or help them kill some cows.... It wasn'ta regular job . . . . He assertedly "left"Metro because"they just wasn'tdoing anything ... .JessieCarlin,owner of Metro Meats,testified thatBeard was hired at $3 per hour,and he "was a truck-driver.That was his primary job.He was supposed totake the truck out three times a week. And then he couldwork around the plant if he wanted to do that (on theslaughter floor)."Carlin recalled that Beard"left" thisjob within 4 to 5 weeks." oRespondent argues(Br. 56)that Beard"willfully leftpermanent full time work." However,Beard"was notobligated to continue work"with Metro Meat"in ordertomitigateRespondent'sbackpay liability,for (Metro)was not substantially equivalent employment to that per-formed for the Respondent."SeeAmericanMfg. Co. ofTexas,167 NLRB 520, 526,527 (1967).Driving a trucktwo or three times a week and working in the slaughterhouse for $3 per hour were not"substantially equiva-lent" to Beard's employment with Respondent.Beard, asnoted above, continued his search for interim employ-ment during the entire backpay period.He had interimearnings in all quarters.He finally obtained full-timework at Bernard Lumber,after the "secretary for Ber-nard Lumber""told me to come by and get my papersto go to work."I credit the testimony of Beard as recited supra. I findhere that he in good faith attempted to find interim em-ployment throughout the backpay period.Ifind thatBeard,likeAllen,made a diligent and reasonable effortin this respect.Respondent has failed to establish-otherthan with respect to the modifications noted supra in in-terim earnings-any willful loss or additional interimearnings.i iRespondent's general assertion that jobs were8He did not apply for work in New Orleans because he "didn'thave acar at the time "10 Beard, when asked if he had reported the "$90 a week while self-employed.on his 1977 and 1978 income tax" acknowledged "Idon't think I did"Further,as the General Counsel admits, Beardin factearned $773 from MetroMeats duringthe third quarter of 1977insteadof $157 as shown initially in the backpay specification (see G CBr 8; R Br 56, cf R Exh 25)Therefore, Beard's interim earningsduring the third quarter of 1977 should be increased by $616 to $1509,resulting in a quarterly net backpayof $205In addition,Beard and theGeneral Counsel acknowledge that Beard earned an extra $20 during orabout the first quarter of 1978 Beard explained that it "could have beenbefore or it could have been after"Christmas1977This amount, ascounsel agree,will be added to his quarterly interim earnings His firstquarter net backpay wll be reduced from $1541to $152111 In crediting Beard,Ihave taken into account, inter alia,his failureto report income to state or Federal agencies However, as in the case ofAllen, no fraudulent conduct has been shown here and these contentionsare rejected for the reasons recited supra. I also note that Beard's testi-mony concerning his work at Metro and reason for leaving vary fromContinued 614DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDavailable in the area, including work at the shipyard,does not sufficiently show willfull loss here. Beard's nettotal backpay is reduced from $4062 to $3426.12Theodore CharlesCharles'backpay claim runs from September29 to De-cember 27,1977. His net backpay claim is admittedly for$11. (See generally,Tr. 1630-1633, G.C. Exh.1(d) andappendices,and Tr.1618-1622.)Respondent asserts (Br.59):Charles did not testify at this hearing, nor was thereany explanation ever given of why he was unable toattend, except through personal choice. As an unco-operative witness, he should be excluded from back-pay even though it is only the $11 that is at issueduring the third quarter of 1977.There is no contention made here that Charles has re-fusedto testify in compliance with a subpoena. Assessedin the context of his limited claim, the data made avail-able andobtained pertaining to his claim, and the oppor-tunity of counsel to subpoena him, I do not regardCharles' failure to appear as a waiver or abandonment ofhis claim.Respondent has had ample opportunity toshow, in Charles' case, willful loss or additional interimearnings.Charles' net claim of $11 is allowed.Charles Cousintractorswhere he "specified trailer truckdriving andthat's what I got."Cousin testified, however, that he believedthat he hadno interimearnings duringthe fourth quarter of 1977;that he was not "self-employed" during theremainingtwo quarters; and that, instead, he was employed by con-tractorsMarvin Olivo and Titus Owens,performing"cement work" during the two quarters of 1978.As a consequence of Cousin's testimony, the GeneralCounsel moved to amend his backpay specification todelete anyinterim earningsfor the last quarter of 1977and to reflect Cousin's employmentstatus instead ofbeing "self-employed" in 1978. Respondent objects. Themotionwas taken under advisement. The motion isgranted Cousin credibly testified about his prior employ-ment.He credibly explained that he did not believe thathe had earned $682 during the fourth quarter of 1977. Hecredibly named his employers during theremaining twoquarters.Respondent had ample opportunity to contro-vert this testimony. The specification will therefore beamended to reflect nointerim earningsduring the firstquarter and the names of the interim employers for theremainingquarters.I therefore find that Cousin used due diligencein seek-ing interim emloyment during thethree quarters in-volved here. I find that Respondent, although affordedsufficient opportunity (Tr. 974-1010), has failed to showwillful loss or additionalinterim earnings.Cousin's totalnet backpay will therefore be increased from $2830 to$3512.Cousin's backpay period runs from October 6, 1977 toMay 18,1978.His rate of pay prior to the unfair laborpracticesinvolved here was also $4 per hour. The Gen-eralCounsel, in his backpay specification, shows Cous-in's quarterly gross backpay as $2178, $2711, and $1726.The General Counsel also admitted in his specificationthatCousin was "self-employed" during each quarterwith quarterly interimearningsof $682, $2047, and$1056, respectively, or a net total backpay of $2830. (SeeG.C. Exh. 1(d) and appendices.)Cousin wasexaminedby counsel at the supplementalhearing(Tr. 974-1010). Cousin testified that he applied"twice" for work at Air Products; that he also soughtwork at Folger's Coffee and Martin Marietta; that he"sometimes" read the advertisements in the Slidell news-paper;' 8 that he would look for work at the Blue Room"where they [a prospective employer] would pick usup"; and thathis "profession" is that of truckdriver. Hefurther testified that he applied for work at Nolan Con-the testimony of Carlin I credit Carlin's recollection as more accurate Inany event,a reading of Beard's testimony shows that his characterizationof the Metrojob as "part-time" and his claim that "they dust wasn't doinganything,"were not untrue when assessed in the contextof an employerwho only used his "primary"truckdnvmg capability for a limited portionof the week12 Respondent (Br 57)asserts "Ellis Beard had a further reason not towork which was his garnishmentwhich had begun in August 1976."This was long before the backpay period Counsel refers apparently torejected RExh 23 See Tr 2082-2084 At the hearing, counsel admittedthat he has"no way of knowing whether they were operative during thebackpay period" Ibid18 Cousin acknowledged,however, that"Iwasn't too much on readingthe newspaper"Levy CrawfordCrawford's backpay period begins on August 1, 1977,and ends on May 12, 1978. His hourlyrate of pay as atruckdriver, prior to Respondent's unfair laborpractices,was $4. He had interimearnings,as the General Counselacknowledges in his backpay specification,during allquarters of the backpay period. His quarterlygross back-pay figures are $1701, $2438, and $1359.14 His quarterlyinterim earningsduring these quarters are $236, $2000,and $1353, respectively. Therefore, his net quarterlybackpay figures are, as shown in the specification, $1465,$438, and $6, or a net total of $1909. (See, generally,G.C. Exh. 1(d) and appendices.)Crawford testified (Tr. 940-974) that hesought interimemployment at, inter alia, Bernard Lumber and SouthernCoating; that he read Slidell newspaper job advertise-ments;that he also sought work at W.R.S. Enterprise butwas told there by the superintendent thatRespondentEmployer had "said [Crawford]wasn't dependable"; thathe worked for Metro Meat for about 2 weeks during thethird quarter of 1977 with co-claimantsEllis Beard andJames Square; that Metro Meat paid him about $3.50 perhour; and that "we was killing cows, and if you kill somany cows we could knock off."Crawford, unlike Beard, did not drive a truck atMetro. Crawford claimed that Metro "went out of busi-ness"and "everybody was laid off." He furtherclaimed14 There isno claim made here for the first quarter of 1978.See G.C.Exh 1(d)and appendices,and Tr 1637-1638 STANDARD MATERIALS615that, although he had applied for unemployment, he re-ceived none during the pertinent period. And he recalledbeing referred by the state unemp] oyment office on oneoccasion to a "job in New Orleans, but you needed yourown transportation," and his vehicle could not makesuch a trip.JessieCarlin,whose testimony is referred to supraunder Beard's claim, owned the former Metro Meats. 15Carlin recalled that Crawford "just quit." Carlin recalledthatCrawford's only job was "working on the killingfloor, on the slaughter floor." However, Carlin also testi-fied:Q. Do you recall that Mr. Crawford . . . wasever laid off for lack of work. at any time while hewas employed there?A. I don't recall sir. If a load of cattle was sup-posed to come in and a load didn't come in, wheth-er we had slaughtered that day.But Idon't recall ifthat instance happened or not.I have, as noted above, credited Carlin's recollection ofthe events attending the interim employment of Beard, aswell as Crawford.Iam persuaded, on this record, that Crawford, likeBeard andAllen, exercised due diligence in seeking inter-im work during the backpay period. Crawford had inter-im earningsduring every quarter. He made repeated ef-forts to find interim work. I have,as stated,creditedCarlin's testimony that Crawford in effect "quit" after afew weeks work in his slaughterhouse. Crawford is ap-parentlymistaken in his recollection of when MetroMeat ceased operations. Nevertheless, I note that therecord alsosuggeststhat there may have been periodsduring Crawford's few weeks of work at Metro when hewas not totally busy. In any event, Crawford,like Beard,isnot barred from backpay because he left this interimemployer. As discussed supra, Crawford's job at Metrowas not"substantially equivalent" to the work or hourlyrate of his former job duties. And, as he credibly testi-fied,diligently sought other interim work: after leavingMetro, and with some success. He earned[ $2000 duringthe following quarter of his backpay period and, later,reduced his net backpay claim in the second quarter of1978 to $6.Respondentargues(Br. 36) that "Crawford was sub-ject to a garnishment by attorney Ronald Gurth in 1977and 1978 causing him to avoid legitimate jobs." Therecord does not support this assertion and establish will-ful loss. In like vein, V. J. Scogin's testimony (Tr. 1960)concerning his tape recordings of conversations withCrawford (Tr. 1960-1984) does not support Respondent'sassertion(Br.37) that "Crawford indicated that hewould go back to work but only for cash."1616This employer is referred to as Metro Meat, Metro Meats, andMetro Meat Marketis The tapes,as the record shows, are in part incomplete and unclearScogin's testimony is also vague and incomplete in this respect Further, Ifind Scogin to be, on this entire record,an unreliable and incredible wit-nessHis testimony was, at times,vague, evasive,incomplete,and argu-mentativeRespondent also asserts(Br 36-37)that "Mr V J Scogin did notappear on April 14,1982,when Carlin testified Scogin had some testimo-I therefore find and conclude that Crawford, as hecredibly testified, sought interimwork in good faiththroughout the backpay period and that Respondent hasfailed to show willful loss or, except as noted below,17additional interim earnings.Irwin EdwardsIrwin Edwards' backpay period runs from July 25,1977 to May 12, 1978. Edwards was employed by Re-spondent as a truckdnver earning $4 per hour prior tothe unfair labor practicesagainst him.The GeneralCounsel, in his initial specification datedMay 22, 1980(G.C. Exh. 1(d) and appendices), alleged Edwards' quar-terly gross backpay figures, starting with the third quar-ter in 1977 and ending with the second quarter of 1978,tobe $1896, $2278, $2871, and $1359. The GeneralCounsel, on information that he had, admitted interimearnings duringthe above four quarters as follows: $437,none, $692, and $938, respectively. During the thirdquarter of 1977, the General Counsel showed PrattFarnsworth as an interim employer; there was no interimemployer for the fourth quarter of 1977; and VirgilShoemaker was shownas an interimemployer for thefirst and second quarter of 1978. Thereafter, on October28, 1980, before this hearing opened, the General Coun-sel, on information available to him, amended his specifi-cation to admit that Edwards also had interimearningsfrom Virgil Shoemaker in the fourth quarter of 1977 inthe amount of $1040; and that Edwards'interim earningsfrom Virgil Shoemaker during the first, quarter of 1978should be increased to $2080. (See G.C. Exh. 1(p) andappendices.) Thereafter, on January 19, 1981, about aweek before this hearing opened, the General Counsel,on information available to him, amended his specifica-tion to further admit that in the third quarter of 1977,Edwards madeinterim earningsin the amount of $210from Eli Worley; and that in the fourth quarter of 1977he also made an additional $210 from Eli Worley. (SeeG.C. Exh. 1(v) and appendices.) In addition, as notedabove, the General Counsel's compliance officer madeavailable to counsel for Respondent such information ashe had on Edwards'interim earnings,includingwhatpurported to be a copy of Edwards' 1978 Federal taxreturn(Tr. 921).Edwards testified twice at the supplementalhearings(Tr. 42-46, 904-939). Edwards initially testified that he ispresently employed by the City of Slidell; that after thestrike he worked for Pratt Farnsworth in New Orleans;that he worked there about 13 days; that he traveled 64ny that would have supported Mr Carlin He was not notified of thehearing by the ALJ" The resumption on April 14, as the recordshows(Tr 2206-2212),was onnotice toall counsel,including Scogin'sattorneyNo application was made to adjourn or carry the hearing overbecause Scogin was not then present17General Counsel acknowleges (Br 10) that Crawford earned $40from Julius Smith during the fourth quarter of1977 (cf.Tr 955) Craw-ford's net backpay is therefore reduced from$1909 to $1869 The Gener-alCounsel, citing R Exh 25, also argues that his specification incorrect-ly shows Metro Meat interim earnings as$236 instead of $136 Else-where, the General Counsel has argued that R Exh 25 is not totally reli-able and,under all the circumstances,I am notsufficientlypersuaded thatthe specification should now be reduced on this showing See discussionsinfra,items 7 and 14 616DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDmiles roundtrip to and from this job in his car; and thatthe distance from his home to Respondent Employer wasonly about 2-1/2 miles. He explained that he was a labor-er for Pratt Farnsworth. The General Counselclaimed$77 for this transportation expense. (See specification,G.C. Exh. 1(d), and appendices.)Edwards later testified at length about his interim em-ployers.He was extensively questioned by counsel. Headmittedly kept no records and he was vague and un-clear about dates as well as amounts. He recalled search-ing for work after the strike; asking for work at Folger'sCoffee and Bulk Transportation; looking for work in theSlidellnewspaper; and then getting the job at PrattFarnsworth in New Orleans. He admittedly left PrattFarnsworth because his car "couldn't hold up" on the64-mile trip daily-"I didn't have no way to get overthere." He continued his search for interim employmentasking friends if they knew of job opportunities. In addi-tion,hisuncleEliWorley provided him with somework, which involved "painting, yard work and stufflike that." Later, he claimed that he got interim employ-ment from Virgil Shoemaker. He started with Shoemak-er about November 1977 and admittedly "stopped some-time in December because my wife came down with aheart attack." He stayed home, taking care of her andthe children until about March 1978. Then, he resumed"full time" work with Shoemaker.Walt Schellhase is associated with a number of em-ployers, including Slibco. He testified that Edwards re-ceived the following paychecks from Slibco with datesas shown:Nov. 11, 1977Nov. 17Nov. 22Dec. 2Dec. 9Dec. 15Dec. 21Jan. 5, 1978Jan. 13Apr. 7Apr. 14Apr. 21Apr. 28May 5May 12May 19May 26June 2$56.00112.00112.003.5084.00126.0056.0056.0056.00160.0092.00164.00172.00128.0096.00148.00148.00128.00Schellhase recalled that Edwards got this job by apply-ing to superintendent Randy Shoemaker, Virgil Shoe-maker's son; and "Virgil Shoemaker is a framing con-tractor that did work for (Schellhase) from time to timeon an hourly basis the same as Edwards did."Schellhase acknowledged that Edwards could nothave been "working for Virgil Shoemaker and workingfor him at the same time." Schellhase also acknowledgedthat Edwards did not get a W-2 statement because "Wehired them as independent laborers which you are al-lowed to do by, having them sign an affidavit waivingthe tax benefit, making them assume the responsibilityfor the taxes themselves." Schellhase further acknowl-edged that "it's a good possibility that they did work onthe same job."The General Counsel contends, and I agree, thatVirgil Shoemakerwas not infact the interim employeras named inthe specification. Slibco's name and theamounts shown above correctly reflect theinterim em-ployment mistakenly shown under Virgil Shoemaker.This record does not show that Edwards also receivedadditionalinterim earningsfrom Virgil Shoemaker.Further, although Edwards insisted that he worked forPratt Farnsworth, a representative of that employer, H.Pratt Farnsworth Jr., explained that Edwards was not infact employed by his Company, although it is "possible... it would be another company" "doing some workfor Pratt Farnsworth."I am persuaded here that Edwards truthfully testifiedat these supplemental hearings. I attribute his failure toname,identify,and date interimemployersin a moretimely and accurate manner to his lack of bookkeepingor recordkeeping abilities.Nevertheless,he crediblyidentified those persons who he believed were his interimemployers. He mistakenly believed that Shoemaker andFarnsworth were his employers. They were not. He hascredibly testified about hisexpensesand efforts to findinterim work. I am persuaded here that he sought inter-im work with due diligence and incurred no willful loss.The specification, however, will be amended to correctlyshow the interim earnings proven before me.Thus, for the third quarter of 1977, Edwards' grossbackpay was $1896; he had intenm earnings of $437($514 minus $77in expenses) from Farnsworth (or a sub-contractor), and $210 from his uncle Worley; and his netbackpay for the quarter is $1249. For the fourth quarter,his grossbackpay was $2278; he had interimearningsfrom his uncle Worley of $210 plus $606 from Slibco;and, therefore, a net backpay for this quarter of $1462.Further, the General Counsel concedes that Edwardswas unavailableforwork from about the first week inJanuary (January 6) through the end of this first quarterin 1978, with a gross quarterly backpay of $205; net in-terim earningsfrom Slibco in the amount of $56; and,therefore, a net backpay for this quarter of $149. As forthe second quarter of 1978, gross backpay is $1359 andSlibco's interimearningsare approximately $901 (notethe exempted period on App. H-4 and Tr. 1749), with anet backpay in this quarter of $458. The total net back-pay for Edwards is $3318.1818The General Counsel prepared in his brief a revised schedule re-flecting the above.It is attached hereto as"App A "It reasonably re-flects the pertinent interim earningsRespondent argues thatEdwards,like other claimants, engaged in "un-employment fraud"The credible evidence of record does not supportthis assertion(Cf R Br 11, Tr 2067-2079, andrejected RExh 20 )Moreover, although I have considered such claims of failure to report in-tenm earnings to state and Federal authorities for credibility purposes,the failure to make the required disclosures,as discussed supra, does notshow here willful loss or additional interim earnings Respondent cites(Br 34)the testimonyof V. JScogin that Edwards "did not have adriver's license through 1978"Respondent relies onrejected RExh 9(Cf Tr1584-1592) Further, I do not credit Scogin's assertion in this andrelated respectsAs stated,his testimony was incomplete,vague, and ar-gumentative I have found him to be an unreliable and untrustworthywitness STANDARD MATERIALS617Appendix AIrwin Edwards1977-QuarterIII, exceptedperiod 7/1-7/24.Quarterly total gross backpay (AppendixH-1) .......................................................$1,896Net Interim Earnings(a) Pratt Farnsworth .....................................$437(b) E. L. Worley .....................................210647Net backpay for quarter ..................................$1,2491977-Quarter IVQuarterly total gross backpay (H-2) ...............2,278Net interimearnings(a) E. L. Worley ......................................210(b) Slibco .......................................................606Net backpay for quarter1978-Quarter I,exceptedperiod 1/6-3/31.Quarterly total gross backpay (1,481.76/ 9)X I ................. .............................................Net interim earnings(a) Slibco........................................................56Net backpay for quarter...................................1978-Quarter II, excepted period 5/12-6/30$1,462205$149Quarterly gross total backpay(H-4) ..............1,359Net interim earnings(a) Slibco.......................................................901Net backpay for quarter....................................$458Clyde FarveFarve's19 backpay period started on August 1, 1977,and ends on February 3,1978.He was employed by Re-spondent as a truckdriver earning $4 per hour prior tothe unfair labor practices.His gross backpay figures forthe three quarters are$1701, $2278,and $1124. He hadonly one interim employment during the third quarter of1977 for Andre Reviere in the amount of $75.His totalnet backpay is $5028. Farve testified that he sought workfrom Reviere during the backpay period.He also soughtemployment from, inter alia,A & P, Winn-Dixie,KasierAluminum, Halter Marine,and Folger'sCoffee. He ap-plied for and received unemployment during this period.He recalled seeking work from local carpenters withoutsuccess.When asked if he"could do full fledged carpen-try?," he acknowledged: "Well, I would nail[a] littlebit." (Tr.1093-1126.)Ifind on this record that Farve sought employmentwith due diligence during the backpay period. Respond-ent has not demonstrated that Farve sustained any willfulloss in interim earnings,earnedmore than admittedabove,or refused any interim employment opportunities.Farve's total net backpay is $5028.Respondent claims that Respondent'sExhibit25"showed that Mr. Farve had received income from St.19Farve's name is also spelled in the specification as Favre. See Tr1094Claude Furniture Company in New Orleans in theamount of $3325 for the third quarter of 1977;$3562 forthe fourth quarter of 1977; and $2880 for the first quarterof 1978.This was more than was allegedly owed him forany quarter.(Br. 40.)However,as the General Counselnotes(Br. 5, R.Exh. 25),records of the State of Louisi-ana, contains numerous errors. The parties stipulatedthat,for example,the social security numbers forwardedto the State for claimants Edwards and Hinton were er-roneous(Tr. 2238-2239)and the records in fact show nointerim earnings for Edwards and Hinton under thesocial security numbers contained in the specification.Likewise,Respondent'sExhibit 25 shows a social securi-ty number for claimant Allen different than that con-tained in the specification.More pertinent here is the factthat Farve's social security number as contained in thespecification differs from the number used in one sectionof Respondent'sExhibit 25. Farve was not questionedabout these substantial alleged interim earnings and, onthis record, I find that Respondent has failed to suffi-ciently prove these earnings as contained in RespondentExhibits 25. I credit,instead, the testimony of Farve.20Harold HartHart's backpay period runs from July 22,1977, to May18, 1978.Hart was a truckdriver for Respondent earning$4 per hour prior to the above unfair labor practices. AstheGeneral Counsel acknowledges in his specification,Hart had interim earnings during each of the four quar-ters involved.Hart's gross backpay figures for the fourquarters are$1953,$2438,$2711, and $1556.His interimearnings during these quarters,as the General Counselinitiallyadmitted in the specification,are $232, $420,$583, and $1105,respectively,with a total net backpay of$6318. (See G.C. Exh.1(d) and appendices.)Hart testified twice in these supplemental hearings (Tr.47-54,828-882).He testified that he currently works forFolger Coffee in New Orleans;that he started there onMarch 6, 1978;that his roundtrip car ride to and fromthis job was some 45 to 50 miles each day;that he drovehis car; that he worked 5 days a week and 6 days whenhe had overtime on Saturday; that Respondent Employ-er, at the pertinent time,was located about 2-1/2 milesfrom his home; and that he moved about 8 months ago.The General Counsel initially claimed $112 and$151 fortransportation expenses,as reflected in the specification.He amended the specification to seek expenses of $90 in-stead of $112 during the first quarter of 1978, reducingtotal net backpay to $6296. (See G.C. Exh.1(v).)Hart testified that,following the strike, he worked fora number of local building contractors.He also soughtemployment at, inter alia, Bernard Lumber,QualityTransport,Hill-Beham,Standard Brands, and Boh Bros.20 Respondent cites the testimony of V J Scogin that Farve stated tohim "approximately six weeks after the stokehe was going to use uphis benefits first" as a reason "he did not or could not come back towork"Cf.R Br 43, and Tr 2003, and Tr 2124-2125 I am persuadedhere that Farve reasonably and diligently sought interim work dung thepertinent period.Ido not find,as noted above,Scogin to be a reliablewitness here.Moreover,Farve's desire not to return to Respondent Em-ployer is irrelevant here.CfHeinrichMotors,166 NLRB 783, 785 (1967),enfd 403 F.2d 145(2d Or. 1968) 618DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDHe "tried asking [his] uncle if he was doing any workand he wasn't doing anything." He identified his uncle asJames Washington of L & L Roofing in Slidell. He final-ly,with the help of "friends," obtained regular employ-ment at Folger, as discussed above, in March 1978. Healso applied, during the pertinent period, for unemploy-ment but was not referred "to any jobs." He explained:"I went to places to try to get work . . . . At that time,Iwas married with three kids in school and a pregnantwife, and I was trying to find work."21Respondent argues that "common sense dictates thereisno reason to get a job if you are almost making thesame[amount] drawing unemployment" and, therefore,"it is clear that Mr. Hart did not want to get a job in1977" (Br. 31). This and related contentions pertaining tounemployment benefits, as discussed supra, are rejected.The record does not support this assertion. On the con-trary,Hart credibly testified that he sought interim em-ployment in good faith and with due diligence. Therecord does not show willful loss or interimearningsother than as admitted in the specification, as amendedand modified below.22 The total net backpay is $6035.Tally HintonHinton was employed by Respondent as a front-endloader andearned $4per hour prior to the unfair laborpractices.His backpay period begins on September 22,1977, and ends on January 28, 1978.His grossbackpayfigures for the three quarters involved are $252, $2278,and $820. He admittedlyhad interim earnings duringeach quarter as an employee of James Oliver, in theamounts of $129, $1300, and $400, respectively. His totalnet backpay is therefore $1521. (See G.C. Exh. 1(d) andappendices.)Hinton was produced for examination at the hearing(Tr. 1066-1093). He testified that James Oliver was inthe pulpwoodbusiness;that he worked for Oliver andwas paid "by [the] load"; that he was paid by Oliver in"cash" and he has no records; and that "I [Hinton] wasin the woods mostly. He [Oliver] was driving the truck,carryingit in,he's the one that paysme. Sometimes Imake $20 a day, sometimesImake less."Hinton looked for work from the inception of thebackpay period. He explained: "I did, that's how I found[Oliver]. . . . I had met him on the road and asked himthen . . . about working somewhere."Hinton denied refusing any work from Oliver-"he[Oliver] would come and pick me up by my house." Fur-ther,Hinton also sought workat, inter alia,Nolan Con-struction and Delta Roofing.2321 Insofar as V. J Scogin's testimony(Tr 1999-2002)conflictswiththat of Hart,Icredit the latter as more complete,reliable,and trustwor-thy.22 It was stipulated (Tr 1850) that from April 1, 1978 through May 17,1978, ofthe second quarter 1978, Hart's gross earnings from Folger werein fact $1517 34 instead of $1256, as initially shown Therefore,the netbackpay for this quarter,and the total net backpay, has been reduced by$26123Hinton admitted that he "wentbacktoHattiesburgafterChristmasHe [Oliver]didn'thave nothing to do, you know, it wasso wet All the time it was raining so, you can't hardly work when it'sbad outside"Hinton was uncertain exactly "when[this]was " See Tr1092-1093Hinton applied for and drew unemployment. Hintonwas asked by counsel for Respondent:Q.Mr. Hinton, was there any reason that theonly jobs you had for this period . . . were all incash?Was there any reason you wanted to get cashrather than a check?A. Oh, no. . . . As long as I could find a job,that's all I wanted. It didn't matter if it was cash ora check.Q. During the time you worked for James Oliver,which was in October, 1977, were there any out-standing garnishments against youduring that time?A. None that I know of.24James Oliver testified that he is in the business of cut-ting pulpwood trees; that Hinton "sometimes" workedfor him "maybe one day a week or two days or some-thing like that"; that Hinton "worked like one day andyou wouldn't see him no more for a couple of weeks";thatHintonwould "go to Mississippi or be foolingaround or something"; and that he, Oliver, "paid cash if(he) had it" or gave him "a check." Oliver testified: "Q.Was there days that you would have workedMr. Hintonif he had been there? A. If he'd been there, I could haveworked him some more days."Elsewhere, however, Oliver testified that a personworking for him could "make anywhere from $25 to$30" per day "if [he] cut all day"; and that, during late1977, he "probably worked three or fourdays some-times,but he wouldn't be there all the time." Oliver ex-plained: "If it wasn't too bad, wet. Sometimes for weeksIwouldn't do nothing on [account] of the condition ofthe weather."25I credit the testimony of Hinton as recited supra. I ampersuaded here that Hinton made a good-faith effort tofind interim work throughout the backpay period. Oli-ver's testimony is too vague and uncertain, and thereforedoes not sufficiently show willful loss or additional inter-im earningsother than those admitted by the GeneralCounsel in the specification. Further, Hinton's employ-ment with Oliver was not substantially equivalent to hisemployment with Respondent, and this record does notshow, as noted, that Hinton did not seek throughout thebackpay period other interim work or that he rejectedsubstantially equivalent employment. Hinton's net back-pay is $1521.2624 Respondent's assertion(Br 57)thatHinton'swages were in "cashundoubtedlybecause Hinton had an outstanding garnishment .and wasalso being sought for child support,"isnot supported by thisrecord See Tr 1085-108925Oliver, in his testimony,generally asserted that he saw Hinton"helping"a person namedAlbert House Oliver,however,had "no idea"how much House"paid" Hinton Oliveralso acknowledged that he "justdidn'tknow"when thistook place11Respondent argues,thatOlivertestified that Hinton was observedworking for Albert House. However, the credibleevidenceof recorddoes not, as explained above,sufficientlydemonstrate thatHintonworked forHouse and was paid during the pertinent periodRespondent statesthatHinton"failed to disclosean additionalemploy-er " Counsel now moves to receivethis allegedevidence. (Br 58). Thismotion is deniedThe proofs offeredare not competent and reliable Re-Continued STANDARD MATERIALS619Claude JenkinsClaude Jenkins' backpay periodbegins onAugust 9,1977, and ends on February 10, 1978. His rate of paywith Respondent prior to the unfair labor practices was$4 per hour as a truckdriver.His grossbackpay figuresfor the three quarters involved are $1478, $2278, and$1168.No interimearnings areadmitted for the initialquarter;interim earningswith Arrow Cab Co. are admit-ted in theamount of$854 for the next quarter; and inter-im earnings in the amountof $430 are admitted for thelast claimedquarter.His total net backpay is therefore$3640. (See G.C. Exh. 1(d) and appendicesannexed.)Claude Jenkins testified (Tr. 1010-1066) that he ap-plied for work at Air Products, Quality Cement, Folger'sCoffee,MartinMarietta, various local building contrac-tors and cementfinishers,Canada Cab, and Arrow Cab.He obtainedpart-timework at Arrow Cab about No-vember 1977. He continued to seek employment every-day during the last quarter of 1977. He also applied forand drew unemployment. Jenkins acknowledged that heearned$20 from the local police chief by carrying somebuildingmaterialsupstairs and another $20 by helpingunloada furniture van (Tr. 1037-1039, 1040).27I credit the testimony of Claude: Jenkins. I find that hesought interimwork with due diligence throughout thebackpay period. Respondent has failed to show willfulloss or additionalinterim earnings,except as modifiedbelow.28James JenkinsJamesJenkins' backpay period began on August 17,1977, and ended on February 6, 1978. He was a truck-driver forRespondentat $4 per hour prior to the unfairlabor practices. The General Counsel, in his specifica-tion,shows quarterly gross backpay figures of $1256,$2278, and $1183. The General Counsel shows no inter-im earnings in the initialquarter;he admits interim earn-ings of$1500 from Arrow Cab and Earl Javery, a con-tractor, in the next quarter; and he admitsinterim earn-ings of$816 from Arrow Cab and "self-employed" in thelast quarter.The total net backpay is $2401. (See G.C.Exh. 1(d) and appendices.)James Jenkins was examinedat length during thishearing(Tr. 766-804, 883-887). Jenkins testified that heperformedsome "slab digging"work for Javery andpart-timework for Arrow Cab.1Z9 He would also seekspondent has failedto sufficientlydemonstratewhy competent,reliable,and relevant evidence was not adducedduringthe some 16 months thisrecord was open27He recalled,in part,"it [was]between the strikeand going to workfor Arrow Cab " (Also see Tr 1052-1053 )as Jenkins,as noted supra,admittedtwo $20feesfor "odd jobs " Al-though the dates of such payments are not entirely<.lear, it appears thatthese payments were received during the pertinent periodof the thirdquarterof 1977.The specificationwill beamended to show a total netbackpay of $3600 I have taken into account Jenkins'claimed failure toreport incomefor credibilitypurposesHowever, Forthe reasons dis-cussed supra,no competent evidence of additional interim earnings orwillful loss has been adducedAs forJenkins' unemploymentchecks, asdiscussed above,they are not interim earnings29 Jenkins apparently was confused as i o exactlywhen he worked forJavery Cf Tr 768-771 Jenkinsdid not understandthe term "third quar-ter" (Tr 771)work "practically every day" "early in the morning" atthe Blue Room. He reviewed local newspaper advertise-ments; and he applied at J & M Trucking, Dixie Plastic,IndustrialConcrete, Brown Man Trucking, and YellowTrucking. He applied for and drew unemployment. Heapplied for and obtained regular full-time work as atruckdriver from Delta Roofing.Jenkins was questioned by Respondent as to whetheror not he "could have driven" additional days each weekforArrow Cab (Tr. 782-783). He acknowledged that he"could have." He explained:Arrow Cabwas part-time because it wasn'tmy lineof work. My line of work was truckdriving, andI've been driving a truck . . . for more than 17years . . . and that's the only thing . . . I knowwhat I'm doing . . . that's been my life time work.He also explained, as noted above, that he repeatedlysought such regular full-time work during the backpayperiod until ultimately he was hired as a driver by DeltaRoofing.Respondent asserts (Br. 28) that Jenkins acknowledgedearning approximately $348 during the third quarter of1977 from Javery. I am persuaded, instead, that this totalamount includes earnings outside the backpay period.(See Tr. 800-803.)In sum, I credit Jenkins. I find that hereasonably and with due diligence sought interim workthroughout the backpay period.Respondent has notdemonstratedwillful loss or additional interim earn-ings.30John LeonardLeonard's backpay period begins on August 29, 1977,and ends on June 30, 1978. He was employed by Re-spondent as a truckdriver earning $3.90 per hour prior tothe unfair labor practices. His gross backpay figures forthe four quarters claimed are $897, $2221, $2801, and$2945. The General Counsel, in his specification, initiallyacknowledged only interim earnings of $304 for the firstquarter as an employee of Industrial Concrete. Thus,Leonard's total net backpay,as allegedin the specifica-tion, is assertedly $8560. (See G.C. Exh. 1(d) and appen-dices.)30 Norvelle Kelly, acement finishingcontractor,testified that "some-times" he "workedwith" Earl Javery- "we used to work partnership."He generally recalled"James Jenkins,Earl [Javery]got him out there;he helped usto pourout a couple of times; that's about allhe could do "Kelly wasuncertain of datesSee Tr 1839-1844Further,Marjorie Ponson,ownerof Arrow Cab,testified that JamesJenkinshad worked for her; her recordswere incomplete,and, as she ex-plained,drivers,like Jenkins,"picked up the poor"and their tips "wasnot good "The GeneralCounsel acknowledges(Br. 16) thatR Exh 25 "showsthatduring the third quarterof 1977Jenkinswas reported as havingearningsfrom Leon Lowe ." The General Counselnotes that therecord does not show whetherthismoneywas earned during the perti-nentbackpayperiodRespondent(Br 28-29) does not specifically cite orargue from this dataInsofar asV. J Scogin's testimony(Tr 2061-2062)conflicts with thetestimony of Jenkins and admissions in the specification,Ido not creditScoginHis testimony is unreliable,vague, argumentative, and does notsufficientlyshow additional interim earningsor willful loss. 620DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDLeonard,at the time of this hearing,was residing inPennsylvania.He was transported to Slidell by the Gen-eralCounsel.He was examined at length(see Tr. 260-367, 400 W). Leonardtestified that shortly after"leavingStandard Materials,"Respondent Employer, he "went towork for Industrial Concrete"in Pearl River, Louisiana,"driving a cement truck."He acknowledged that thiswas the"same job [he]had at Standard Materials." Hishourly rate of pay was$3.80.31However,he onlyworked for Industrial Concrete for "two weeks."He wasasked,"why did youleave?"He responded:"Becausethere wasn't enough work.Iwas only working part-timeand the equipment wasn'tno good." He then claimedthat in facthe had workedfor Industrial Concrete "forabout four days out of that two weeks."32Leonard recalled that he went to Pennsylvania aboutlateAugust 1977. He testified:I didn'tactually say (to Industrial Concrete) I wasquitting.I had a death in the family up in Pennsyl-vania,and I told them I was going to Pennsylvania,and I was told to pick up my pay check in theoffice.And Itook it for granted that I was fired.The "death in the family in Pennsylvania"was assertedlyLeonard's "uncle John"Leonard,inTrafford,Pennsyl-vania.Leonard,however,did not return to Slidell fol-lowing the funeral because,as he testified,"Istartedlooking for work in Pennsylvania...because I wasonly working part-time for.. .Industrial Concrete."Further,Leonard asserted that he went to Pennsylva-nia "both"because his uncle had died and because hewas "lookingfor a job."He explained"that'swhere Iwas born and raised."Leonard then listed some 50 ormore employers in Pennsylvania where he unsuccessfullysought work.During the entire period of his stay there,he assertedly was only offered a few days of work eachweek in a diner,which he declined.He applied for un-employment.Ultimately,he returned to Slidell, "wasworking down here,and then went back to Pennsylva-nia."He placed this about August 1978.He was appar-ently"hired back"by Respondent about this time.Leonard was questioned about his search for work inPennsylvania.He testified,in part,as follows:Q. Mr. Leonard,up in (the) Pittsburgh area, didyou apply at any ready-mix companies?A. No.Q.Why was that?A. Because there was only one up there that Iknow of.Q. One in all of Pittsburgh?A.Well, thereis some big companies up there,but I wasn't around the Pittsburgh area applying forjobs,Iwas in Irwin and there is only one small onethere.31 Leonard's hourly rate,as alleged inthe specification for this period,was $3 9032At this point, the General Counsel proposedan amendment to hisspecification for the third quarter of 1977 to showinterim earnings ofonly $94 24 instead of $304 (see Tr 277-280) Thus, Leonard's interimearnings for the four quarters involved are assertedly only $94Q. And, you did not apply there?A. No.Q.Why was that?A.Well, for onereason,I forgot aboutitbeingthere.Leonard's "last two jobs," as noted, were "ready-mixjobs."Elsewhere,Leonard claimed thathe "remem-bered" the ready-mix employer in Irwin, "but there wasonly one truck there" and he "didn't think it would doany good." Leonard also did not seek ready-mix work inother nearby areas in Pennsylvania.Respondent asserts that Leonard's claim of a death inhis family as a reason for leaving Slidell is untrue (Br.15).Apparently, a search of the area death certificatesshows no John Leonard having died from July throughSeptember 1977, although a person by that name diedyears earlier. (See R. Exhs. 16(a), (b), and (c).) The Gen-eral Counsel (Br. 16) states: "while one of the reasons heleftwas because of a death in his family, records intro-duced by Respondent indicate that Leonard may havebeen confused on this point .. . .Rocky Lumpkin, formerly associated with IndustrialConcrete as general manager, generally claimed thatduring the period of September 1977 through July 1978,Industrial Concrete was "hiring" "all the drivers I couldget." He noted that "we started truck drivers off at $4 anhour . . . ." And, James Gipson, plant manager for In-dustrial, testified that Leonard was hiredas a full-timeemployee and quit because of a "family problem."George Taylor, Leonard's father-in-law, testified thatLeonard was married to his daughter during July 1977;that he "went back" to Pennsylvania after "the strike";and that "He went back to Pennsylvania because he wasfired and he apparently was trying to find a job driving atruck . . . his occupation . . . since he couldn't get onehere." Leonard assertedly told this to Taylor "after hehad been dismissed" from Standard Materials. Taylor ac-knowledged that Leonard had worked for IndustrialConcrete for "a short period of time" and "his reason forleaving . . . I certainly wouldn't have any knowledge ofthat."Ido not credit the testimony of Leonard.His testimo-ny contained untrue statements and was otherwise vagueand evasive. He claimed that he left Industrial Concretebecause that job was part time. The credible testimonyof Lumpkin and Gipson shows that Industrial Concretehad work for him at the time. He claimed that he wenttoPennsylvania because of his uncle's death. This isuntrue. He claimed that he went to Pennsylvania to finda truckdriving job. However, I do not believe his asser-tions that he, during the quarters involved, sought ingood faith or with due diligence interim work in Penn-sylvania.His testimony concerning his alleged search isvague and evasive. Leonard, for reasons never crediblyrelated here, quit a truckdriving job at Industrial Con-crete that paid about the same hourly amount as he hadearned with Respondent. There was work available withIndustrial.He went to another State, applied for unem-ployment, and did not, on this record, make a reasonableeffort to find interim work. STANDARD MATERIALS621The General Counsel argues that "a discriminatee isnot limited to the local labor market" and that IndustrialConcrete did not provide, in effect, anything more thanpart-time work (Br. 16-17). It is true, Leonard could dili-gently search elsewhere for work, and a part-time sea-sonal job is not substantially equivalent to his prior em-ployment with Respondent. However, I find here that hequit a full-time job, at the outset of the backpay period,with Industrial for personal reasons, left the area, and didnot sufficiently pursue his search. He withdrew himselffrom the labor market during the pertinent period. Hisclaim is therefore denied.Robert OrangeOrange'sbackpay period begins on July 22, 1977, andends onMay 26, 1978. He was employed by Respondentas a batcher prior to the unfair labor practices in thiscase at a rateof $4 per hour.His grossbackpay figuresfor the four quarters involved are $1953, $2278, $2711,and $1823. The specification initially admitted only inter-im employmentwith one Julius Smith in the initial quar-ter claimedin the amount of $192. The total net backpayclaimedwas $8573. (See G.C. Exh. 1(d) and appendices.)The General Counsel, on October 28, 1980, amended hisspecification to admit additionalinterim earnings duringthe first quarter of 1978 with one Titus Owens in theamount of $540 and during the second quarter of 1978with Owensin the amountof $1609. The total net back-pay claimed was thus reduced to $6424. (See G.C. Exh.1(p) and appendices.)Orange testified (Tr. 1181-1210, 2108) that followingthe strike, he read local newspaper advertisements andshowed up daily at theBlue Room lookingfor work.33He recalledthat commencing about October 1977, he ob-tainedwork with Julius Smith "laying the slabs" at theconstructionsites.He assertedly averaged about $35 perday, 7 days of work per month, during the first some 20days of work for Smith. He explained that Smith "laidme off' "around the middle of January" because "thingswere slow."34 He was unemployed until the secondweek of March 1978, when he "started to work for TitusOwens." Owens paid him "the first two weeks" at $40per day and "then theyraisedmeto $50 in April." Headded: "Itwas a regularjob . . . if the weather permit-ted."35The General Counsel argues (Br. 18) that, based onOrange's testimony that he worked for Smith some 20days at $35 per day (see Tr. 1192), he earned approxi-mately $490 (14 days x $35) in the fourth quarter of1977,and $160(4 days x $40) in the first quarter of 1978.He also earned$84 from Javery in the first quarter of1978.The General Counsel would admit theseinterimearnings inaddition to those previously acknowledged inthe specification,as amended.Thus, the fourth quarter of88Heacknowledged that hehad nodriver'slicenseHe had lost it in1970Hisjob with Respondent,as a batcher,did not requirea license94He noted that he "kept up with the sixor seventimes a month[work] up untilthe middleof January 1978 "saOrange,whenshown receiptsor invoices at construction sites,agreed that he must havebeenworkingfor Smith as early as September1, 1977.He also acknowledged earning $84 fromGeorge Javery duringearly 19781977 should show interimearnings of$490 and the firstquarter of 1978 should show interimearnings of$784.58I agree,on this record, with the General Counsel's cal-culations. Orange credibly testified with respect to his in-terim earnings.He credibly related his efforts, with somesuccess,to find interim work. I am persuaded here thathe sought interim work with due diligence and in goodfaith.Respondent has shown no willful loss or additionalinterim earnings,except as acknowledged above. Or-ange's total net backpay is therefore reduced from $6424to $5690.37Alt OwensAlt Owens' backpay periodbegan onJuly 22, 1977,and ended on May 19, 1978.He was earning$4 per hourfrom Respondent as a truckdriver before the unfair laborpractices.His grossquarterly backpay figures are $1953,$2438, $2711, and $1691. The General Counsel admittedin his specificationinterim earningsin the fourth quarterof 1977 with Leon Lowe in the amount of $800 and inthe first quarter of 1978 with Titus Owens in the amountof $150. His total net backpay,as alleged initially, is$7843. (See G.C. Exh. 1(d) and appendices.) Thereafter,on October 28, 1980, the General Counsel amended hisspecification to eliminate any $800 interim earnings forLeon Lowe, thereby increasing the total net backpay to$8643. (See G.C. Exh. 1(p) and appendix.)Alt Owens was examined at length by counsel (Tr.1129-1181, 1245-1246). He testified that he sought inter-im employmentat, inter alia,J & M Trucking, JohnSmith Cement Company, Bernard Lumber, Dixie Plas-tics, the Union 76 Truck Stop, and with local construc-tion contractors, including his brother Titus Owens. Heapplied for and received unemployment. His search forinterim work started immediately "after the strike." Hewas asked if he got "any referrals from the unemploy-ment office?" He explained: "I went there looking for ajob, they didn't have nothing but for a welder . . . at theshipyard . .. ." He "couldn't weld." As for hisinterimwork with his brother Titus, Alt Owens explained: "He36 The General Counsel asserts that,although Orange agreed he per-formed work for Smith as early as September 1, 1977, in the first quarterof 1977, Respondent has failed to establish that Orange in fact earnedmore in that quarter than is admitted in the specification Julius Smith'stestimony,in this respect,also does not sufficiently show additional inter-im earningsSee Tr 1666-167637The total net backpay for the third quarter 1977 is $1761, fourthquarter 1977 is $1788,first quarter 1978 is$1927, and second quarter 1978is$214Respondent generally argues(Br 44)thatOrange's unemploy-ment payments should be considered interim earnings and that Orange as-sertedly never reported interim earnings to state and Federal authoritiesThese and related contentions, previously discussed with respect to otherclaimants, have been considered for credibility purposes, but do not showhere willful loss or additional interim earningsFinally,Respondent argues that V J Scogin testified (Br. 44)that he"saw Orange working three to four times a week with Julius Smith"commencing"a week after the strike", that he "continued to see Orangeworking this timefor Titus Owens 3to 5 days a week during the firstquarter of 1978", and that "Orange said to Scogin that he did not want tocome back to work in early 1978 " As for V J Scogin's testimony (seeTr 1602-1612),insofar as such testimony conflictswiththat of Orange, Icredit Orange as a more reliable and credible witness Scogin's testimonywas, as noted, vague, incomplete,and argumentative He did not impressme as a credibleor trustworthywitnessHis testimony,on this record,does not show willful loss or additional interim earnings 622DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDwas pouring that cement and I used to go over and justhelp out and help him pour . . . . I never could do nofinishing."38General Counselstates(Br. 19):State records show additional interim earnings forOwens for the third quarter of 1977 with ActionBuildingServices, Inc. (R. Exh. 25).While AlfredLauret noted the substantial possibility of error inthe compilating of these records (Tr. 2284-2285),assumingthat this record is correct, it is respectfullyurged that Respondent has failed to establish thatOwens willfully failed to reveal interim earningsRespondent, citing Respondent's Exhibit 25 (Br. 42),claims interim earningswith Action Building for $566.Annex 2 of Respondent's Exhibit 25 shows under whatpurports to be Alt Owens' social security number $566earnings fromActionBuilding.At the end of Annex 2,written in cursive, is:Please note,wage verification was made on socialsecurity number only, not by name of individuals. Itispossible that some of the wages reported werenot earned by the individual discriminatee, butcould have been actually earned by another individ-ual for whom wages were reported in error underdiscriminatee's social security number.Respondent argues(Br.42-43) that the $566 fromAction Building should be deducted and unemploymentbenefits should be deducted. As for unemployment bene-fits,thiscontention has been discussed and rejectedsupra.As for Respondent's Exhibit 25, I will allow thededuction, although not without some difficulty. I notethat Annex 2 of Respondent's Exhibit 25 shows earningswithRespondent Employer under the social securitynumber cited. There was then some basis for the GeneralCounsel to argue in his brief specific error. I am persuad-ed that this additional interim earning has been sufficient-ly proven. The third quarter of 1977 will show this inter-im earning. However, on this record, I am not persuadedthat Alt Owens willfully concealed interim earnings. Hekept no records; his education and skills are limited; andI am persuaded that he credibly related what he couldrecall during the pertinent period.In sum, I find Alt Owens exercised due diligence inthe search for interim work; Respondent has failed toshow any interim earnings other than as noted above;andRespondent has failed to show willful loss asclaimed.39 The net total backpay is reduced to $8077.38 Owens acknowledged that there was an InternalRevenue Servicelien levied against him during 1977 in the amountof $666 6136 Respondent states(Br 43"The reasonfor Alt Owensreluctanceto work forother than cash became obvious when he admitted there wasan Internal Revenue Service tax levyoutstanding" The credible evi-denceof recorddoes not support this assertionFurther, I note that V JScogin generally claimed here,aswith respectto other claimants dis-cussed and noted supra,thatAlt Owens "said thathe'd come back towork but hewanted to work part-time for cashoff the books" and that"after the strike"he saw Owens working concretejobs "anywhere fromone to three days a week"and working as "a taxi dnver" (Tr 2035-2038).1 do not credit ScoginAs stated,I find him to be anincredibleOliver OwensOliver Owens' backpay periodstarts onJuly 22, 1977,and ends on November 30, 1979. He was employed byRespondent as a mechanic prior to the unfair labor prac-tices earning $4.85 per hour. The General Counsel onlyclaims backpay for him during the third quarter of 1977,showing $2368 in gross backpay, and admitting interimearnings with one Jesse Ray of $56 and with Air Prod-ucts of $212.40 The net backpay claimed is $2119. (SeeG.C. Exh. 1(d) and appendix.)Oliver Owens appeared and testified on three separatedays during this supplemental proceeding (Tr. 38-42,805-828, 903-904).He is currently employed by AirProducts. He started with them on September 27, 1977.He explained that it is a 50-mile roundtrip to and fromwork by auto each day. His home was only about 1-1/2miles from Respondent's facility. As noted, the GeneralCounsel seeks $19 in expenses for the transportation tothis interim employer.Owens further testified that "after the strike," he read"want-ads here in Slidell"; sought work at J & M, Ber-nard Lumber, and Delta Roofing; and signed up for un-employment. He performed carpentry work for JessieRay earning $56. Later, as noted, he earned $212 withAir Products during the quarter involved.He was exam-ined by counsel for Respondent, as follows:Q. Did you make any application at any othercompany in New Orleans East?A. No. I did not.Q.What about concrete companies in New Orle-ans East?A. No. I did not.Q. Was there any reason for that?A. No reason.Q. There isno reason?A. At the time, I didn't have no reason to look.Q. I'm talking about in late July and August andearly September. Was there any reason you did notapply?A. No. At the time, my trailer burnt and every-thing I had was in the trailer, and I was working onmy trailer to get it fixed.Q. How long did you have to work on your trail-er?A. I had to clear all the inside of it, repaint it.Q.Was that a full-time job, working on yourtrailer?A. Yes, it was. I got the kids and-Q. What did that take? Several weeks?A. It took about three weeks.Q.When did your trailer burn?and unreliable witness here Scogin's testimony was vague,incomplete,and argumentative I also do not credit the related testimony of RobertCarbo (Tr. 2006-2020)His testimony was similarly vague,incomplete,argumentative,and unreliable. In addition,Respondent has not sufficient-ly demonstrated here that Owens was unavailable for work during thepertinent period because of medical disability(See Tr1143-1149, 1955-1959, R Br 43).40 Therewere also $19 in transportation expenses claimed STANDARD MATERIALS623A. In the period of about the last of August orearly September.However, Owens elsewhere explained that the "firsttime" he "went down" to Air Products was "about twoweeks before September 27," when he was hired.Respondent argues(Br. 30):"Jesse RaySmithactuallypaid Oliver Owens $700 rather than $56. See Motion toIntroduce New Evidence."As noted supra under Hinton, item 9, I have rejectedthismotion. Respondent has failed to show here why rel-evant and competent evidence could not have been of-fered or adduced during the period this record remainedopen. As stated, Owens made himself available on threeseparate occasions for examination. Respondent arguesthat Owens' "search for work is inadequate" (Br. 30). Icredit instead the testimony of Owens and find, on thisrecord, that he diligently sought work throughout thequarter involved here. Further, Respondentargues (Br.30) that Owens "took himself out of the job market forat least a three week period in late August or early Sep-tember when his trailer burned." A full reading of histestimony, quoted above, shows that he apparently ap-plied,with success, at Air Products about this same time.Respondent has failed to show sufficiently any willfulloss or additional interim earnings or actual removalfrom the job market except as modified below.4 iTitus OwensTitus Owens' backpay periodbegins onJuly 22, 1977,and ends on March 8, 1978. He was employed by Re-spondent as a truckdriver earning $4 per hour prior tothe unfair labor practices.His gross backpay figuresduring the three quarters involved are $2028, $2353, and$1917.The General Counsel, in his specification, ac-knowledges interim earnings with one Marvin Olivoduring each of the three quarters, in the amounts of$460, $747, and $498, respectively. In the last quarter,the General Counsel also acknowledges interim earningsof $212 as "self-employed." His total net backpay is$4381. (See G.C. Exh. 1(d) and appendices.)Titus Owens testified on two separate occasions duringtheseproceedings (Tr. 1210-1245, 1265-1266, 1774-1799).He testified that "after the strike," he found workwith one Marvin Olivo, "pouring slabs" on constructionsites.He recalled that Olivo "just give me so much tocome out there and help him do so much work. . . . Idon't ever remember working a full day."He was paid by check. He did not "turn down workforMr. Olivo." He also applied for unemployment andsought work at the Blue Room and Harbor Cafe, whereday workers were picked up. He also named other em-ployers from whom he sought interim work. He contin-ued working jobs for Olivo and, during March 1978, hebecame "self-employed" as a "cement contractor." Com-mencing inMarch 1978, he hired workers on his jobs. (Inote that his backpay period ends on March 8, 1978.)42Titus Owens was questioned at length about the natureof his work with Olivo.He explained:Well, you see what would happen, I might go outthere. They may havea slab, they might need fivepeople to pour it out, and it might not take but twoto finish.And, it might take two hours to pour itout, maybe an hour,sometimesthree hours.Owens added: "he kind of averaged out $5 or $6 anhour,maybe more than that. [Olivo]wasn'tpaying bythe hour or not by the day . . . ." This was, in Owens'view, an "average." Owens, however, did not "knowhow" Olivo "figured . .. how much" he was "owed."He "accepted what" Olivo "gave" him.Titus Owens was shown various canceled checks fromOlivo.Owens explained that,in some cases,"it couldhave been two of us working together" in which eventTitus "would pay" the other person or persons "bycash" after cashing Olivo's check.Itwas notseriouslydisputed that the checks from Olivo to Owens, duringhisbackpay period (seeR.Exhs. 13(a)-(z)), do notexceed the amounts admitted in the specificationas inter-im earningsfrom Olivo. Apparently, "the amount admit-ted exceeds the checks." (See Tr. 1787-1797.) Owens ad-mittedly kept no records showing how much he earnedin order to file tax returns. He admittedly did not reportthese interimearningson his tax forms.Marvin Olivo, a cement finishing contractor, testifiedthat "I've only got checks on Titus Owens, I subbed thework to him." These are the checks referred to above asRespondent's Exhibits 13(a)-(z). It was stipulated that allthe checks that Olivo could find pertaining to TitusOwens were "turned over." Olivo recalled that TitusOwens "worked pretty regularly"; however, Olivoadded: "Well, you know, ain't no finisher likes to pourconcrete when it looks like rain . . . we wouldn't ... .Olivo admittedly had no "other records" "except thechecks." Olivo did not know how much from each spe-cific check was money kept by Titus Owens, or paid to alaborer or laborers working with Titus Owens.Rocky Lumpkin, associated with Industrial Concreteand Supply, testified that he had the following conversa-tionwith Titus Owens while "we were pouring a slaband he was doing the concrete work on the slab":Itoccurred around the last part of September(1977), probably the last week. I'd been workingabout three weeks and I offered him a job. Well, heconfrontedme wantingto know if I had any open-ings for atruckdnver, . . . I needed good truck-drivers.He had a lot of experience working forStandardMaterialsand Itold him "yes," and thehighest paid man on the payroll was $5.50, and hetoldme it'd take $8.50 to get him,and Ijust told41 Caroline Rodriguez of Air Products testified that she would calcu-late Owens'wages for the days involved to be about$260 instead of $212as admitted in the specification. Therefore, Owens' net backpay is re-duced by $48 to $2071.42 Owens acknowledged that the state unemployment agency "recom-mended me a job at one time," and "I didn't accept it-it seems like theytold me the scales were lower than what I was making " 624DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDhim . . . Icouldn't be that unfair to the rest of mymen.Lumpkin acknowledged that a "finisher" would "prob-ably"make more than $5.50 per hour. Lumpkin admit-tedly did not discuss "what the job would entail" orwhat "the hours . . . would be."43Icredit the testimony of Titus Owens summarizedabove with respect to his efforts to find interim workand the nature of the jobs that he obtained. His testimo-ny, in this respect, is corroborated in significant part bychecks, testimony of Olivo, and testimony of Lumpkin. Iam persuaded on this record that Titus Owens, through-out the backpay period, diligently and in good faith,sought interim work and incurred no willful loss. How-ever, insofar as Owens' testimony conflicts with that ofLumpkin, as noted supra, I credit Lumpkin's specificrecollection of his September conversation. Owens wasunsure and uncertain with respect to this conversation.In any event, on this record, Lumpkin's testimony doesnot sufficiently establish anywillful loss as claimed.Owens, at the time, was diligently seeking cement finish-ing jobs; Lumpkin acknowledged that a "cement finish-er"would "probably" make more than the $5.50 anhour, which was what he paid his "highest paid man."And, although it is true that Owens in fact apparentlywound up with less than $5.50 per hour during the perti-nent period, he was trying to improve his economic situ-ation. In sum, he was trying in good faith to mitigate hislosses and, if possible, to improve his lot. As notedabove, success is not the test of a good-faith effort tofind interim work. Respondent has not established anywillful loss or interim earnings other than those acknowl-edged in the specification. 44Alexander PaigePaige'sbackpay period begins on July 22, 1977, andends on May 18, 1978. He was employed by Respondentas a truckdriver prior to the unfair laborpractices in-volvedhere, earning$4 per hour.His grossbackpay fig-ures for the four quarters involved are $1953, $2278,as Owens acknowledged that"I probably asked him [Lumpkin] aboutit.I know we used to talk all the time."Owens did not "recall" anyconversation where he "quoted[Lumpkin] a wage rate [he] would acceptas a truckdnver."He denied telling Lumpkin he would work for $8.50 anhour or that a job was in fact offered.44Respondent asserts(Br 46)"Unfortunately forMr Owens, theLouisianaOfficeOf Employment Security by letter dated November 26,1980, charged him with fraud"Elsewhere, it refers to Owens as "theself-proclaimed leader of the former strikers " Respondent's reference toan alleged"fraud"charge is apparently predicatedonrejectedRExh 20.See also Tr. pp.2067-2079.The credible evidence of record does notsupport this and related assertionsMoreover, although I have taken intoaccount alleged failures to report intenm earnings to state and Federalagenciesfor credibilitypurposes,Respondent,by suchcontentions, hasnot shown additional interim earnings or willful loss or fraud.As dis-cussed supra,the actual tax consequences of Owens', or his co-claimants',failure to report intenm earnings, and whether,and to what extent, un-employment benefits would be reduced by these amounts,are not suffi-ciently shown here.Moreover,Owens' alleged desire not to return towork for Respondent(R. Br 46)also does not establish here additionalinterim earnings or willful loss.SeeHeinrichMotors,166 NLRB 783 Fur-ther,Respondent's assertion(Br 47)that "throughout the backpay periodhe [Owens]was unable to look for work,or even to obtain work [per-haps only as a contractor]because of a back problem that prevented himfrom lifting"is also not supported by this record.Cf Tr 1219-1220$2711, and $1556. The specification admitsinterim earn-ings in thethird quarter of 1977 for $320; interim earn-ings in the next quarter for $530; interim earnings in thenext quarter for $550; and interimearningsin the lastquarter for $281. The total net backpay is therefore$6817. (See G.C. Exh. 1(d) and appendices.)Paige testified at length (Tr. 692-766). He explainedthat he went to theBlue Roomseeking work during thebackpay period. He testified: "Q. Is it your testimonythatmost every morning you were there at the BlueRoom? A. Yes sir.... I was looking for something todo. I had a family to take care of."He also applied for work at,inter alia,Quality Trans-port,Bulk Transport, J & M, Dixie Plastic, BernardLumber, Delta Roofing, and Stone Container.45 Thespecification acknowledgesinterim earningsfrom variouscontractors and as "self-employed." The "self-employed"included "digging ahouse slab." (See also testimony ofcontractor Leon Sylvester, Tr. 1845-1848.)Respondentargues(Br. 26) that "LeroyBroom testi-fied that Alex Paige was paid $600 on October 7, 1977(Tr. 2142). This should be added to the net backpay duefor the interimearningsfor the fourth quarter of 1977."Broom,however, acknowledged (Tr. 2146) that "thischeck to Mr. Paige for that amount would generally in-dicate he was paying other people to work for him," andtherewere "two or three." And, Paige explained (Tr.715):Q.Mr. Paige, the next reference is to LeroyBroom,$180. Is that figure correct?A. Might be. Or it might be more. I got a checkfor more than that, but I didn't collect no more.Q.You mean you shared it with some otherworkers?A. Oh, yeah.He added: "we all work together and we all split itI only got $180 out of that job."Respondent also argues (Br. 27) that "Mr. L. H.Dunham Jr. was able to find a check dated April 24,1978 in the amount of $588 (R-15). Therefore, the $588would constitute additional interim earnings that shouldbe deducted from the net backpay for the second quarterof 1978 (Tr. 1942)." Dunham, however, testified: "Q. Doyou have any way of knowing how much Mr. Paigemade out of this job or how much he might have paidout to somebody else? A. No. I wouldn't know."And, Paige recalled that he did work for Dunham (Sli-dellMarble), pouring cement. He explained: "Therewere more people working besides me on that job."I credit Paige's testimony. I am persuaded here that hemade a good-faith effort throughout the backpay periodto find work. Respondent has not established any willfulloss or additional interim earnings here.45Headmittedlyturned downStone Container because,he recalled,they hadoffered $3 "andsomething"per hour, about$1less per hourthan he was earning from RespondentThe unemploymentagency hadreferred him to this job STANDARD MATERIALS625Albert Panks Sr.Panks' Sr. backpay period begins on September 22,1977, and ends on January 31, 1978. He was employedby Respondent as a welder. The General Counsel onlyseeks backpay for Panks Sr. during the fourth quarter of1977.Gross backpay is $2563 and admittedinterim earn-ingswith Robintech, Inc. are $2126, or a net of $437.(See G.C. Exh. 1(d) and appendix.)Panks Sr. was produced by the General Counsel andquestioned by Respondent's counsel (Tr. 1247-1258).Panks Sr. explained credibly that he wcrked for Robin-tech and sought other interim work during the pertinentperiod. I find here that he sought work during thisperiodwith due diligence. Respondent has shown nowillful loss or additionalinterim earnings.46Albert Panks Jr.The General Counsel, in his specification,initially al-leged Panks' Jr. gross backpay for the three quarters tobe a total of $3104. The specification did not show anyinterim earnings. See G.C. Exh. 1(d) and appendices. Atthe hearing, on February 13, 1981 (Tr. 1308-1309), theGeneral Counsel moved to amend his specification towithdraw any claim for the first quarter of 1978, and toadmit interim earnings of $920 during the fourth quarterof 1977, therebyalleginga total net backpay of $1341 in-stead of $3104. Respondent had no objection.Then, before Panks Jr. was called to testify on Febru-ary 13, the General Counsel asserted (Tr. 1309-1317):Yesterday,a questionwas asked of one of the wit-nesses asto whether he had been arrested for a cer-tain crime.Ibelieve that the prejudicial impact of questionslike that can't be cured by objections, and I wouldrequest that the Court direct (counsel for Respond-ent) not to ask questionsregarding arrests unlessthere is a conviction.In response,I explained to both counsel:Ihave read the Federal rule to(counsel for Re-spondent)and explainedthis tohim. He principallywas relying upon a newspaper report of an arrest. Ifhe comes upwitha document indicating a convic-tion of the type of a crime. . .referred to in theFederal rule,then he can put that in evidence.46 Herbert Wallace,associated withRolbmtech,Inc. verified the inter-im earningsof Panks However, Wallace's testimonyshows (Tr. 1805-1813) that Panks Sr. apparently used Panks' Jr. social security number.Wallace alsonoted that"Panks' applhcalion.didn'tuse the nameJunior. .nor senior,"and "lists his dateof birth as1932 " Respondentasserts(Br 48)that thisis"deliberatefraud " However,on the entirerecord beforeme, Respondent has not established any additional interimearningsor willful lossMoreover,thisrecord doesnot show"deliberatefraud,"as claimed.There wasalso testimonyby Roland Scogin, brother of V J Scogin,pertainingto workthat he generally had available for Panks Sr in an-other quarter not claimedhere Insofar as Roland Scogin's testimonyconflicts with the testimonyof Panks Sr.,I credit the latter as more reli-able.Roland Scogin's testimonywas general,vague,and incomplete withrespect toa quarter not specificallyin issueDespite this explanation, the General Counsel insistedthat,"absent such an instruction, I [General Counsel]could not voluntarily produce Mr. Albert Panks Jr."Panks Jr., although apparently standing "outside," leftthe area. The General Counsel, although agreeing ineffect that with respect to the prior witness or witnessesthe Federal rules were properly applied, persisted in re-fusing to produce Panks Jr. The General Counsel was af-forded time to confer with his superiors and Panks Jr. Iasked the General Counsel: "do you think you're reason-ably responding by withholding a witness who otherwisewould be made available in a backpay proceeding?" Heresponded: "I am ...." And, I stated then, ". . . whatyou (the General Counsel) are doing is ... taking itupon yourself to determine what admonitions I shouldgive in advance to counsel for Respondent, and I thinkthat is improper .. .."41On the next day of hearings, some 10 days later, Feb-ruary 23, 1981 (Tr. 1384-1388), the General Counsel wasapprised that Panks Jr., under the circumstances, may ineffect be waiving his claim by not testifying. The Gener-al Counsel then explained:I'd like to make clear that,as I statedto the Courtwhen this situation first arose, thatMr. Panks' posi-tion,as it was directed to me,was that he wouldnot voluntarily take the stand. . . . I brought himhere....In short, as the General Counsel acknowledged, "he[Panks Jr.] determinedunless(the administrative lawjudge)would give an advance ruling, he would notcome in" (Tr. 1386).We do not deal here with the abstract legal question,must the General Counsel produce or subpoena a back-pay claimant. The General Counsel did produce PanksJr. as he had done with all but one of the other 23 claim-ants.We have involved here a claimant who has de-clined to take the stand unless given an advance ruling.Therewas no reasonto anticipate, in his case, that theFederal Rules of Evidence would not be applied. Fur-ther, I note that Panks Jr.'s social security number hadbeen used by his father during the backpay period, andsignificant amendments to the specification had beenmade at the hearing on the day of Panks Jr.'s anticipatedtestimony. Under all these circumstances, I am persuadedthatPanks Jr. has abandoned, by such conduct, hisclaim.He was brought to the hearing and he determinedto testify only under his rules. This system cannot rea-sonably function under such conditions. If Panks Jr.seeks theassistanceof the Board, he must reasonably co-operate with it. He has not done so here. His claim isdenied.Cf.Woonsocket Health Centre,263 NLRB 1367(1982).44The General Counsel assertedly turned over to counsel for Re-spondentthe address of PanksJrCounsel for Respondent claimed thathe hadsubpoenaed Panks Jr "at this location"and "had not gotten areturn" Counsel forRespondent did not request an additional subpoena 626DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDEdgar PetersPeters' backpay period started on August 4, 1977, andended on May 25, 1978. He was employed by Respond-ent as a truckdriver at $4 per hour prior to the unfairlabor practices.His grossbackpay figures for the fourquarters involved are $1619, $2438, $2711, and $1788.The General Counsel acknowledgesinterim earningsduring these quarters, respectively, in the amounts of$1170, $750, $1690, and $1282, or a total net backpayclaim of $3664. (See G.C. Exh. 1(d) and appendices.)Peters testified (Tr. 1267-1296) that he sought interimwork at, inter alia, Thompson Meat Store, Delta Roof-ing, Folgers Coffee,and BernardLumber. He explained:"Iwaslooking all the time . . . I was looking forwork all thetime,something steady that I couldhandle. . . . I went to Bernard (Lumber), that'swhere I stayed at." He applied for and drew unem-ployment.He sought day work attheBlueRoom.48I credit the testimony of Peters. I am persuaded herethat he reasonably and diligently sought interim workthroughout the backpay period. Respondent has notshown willful loss or additionalinterim earnings.49Ervin PopePope's backpay period runs from July 25, 1977, and iscontinuing. The General Counsel explains in his specifi-cation (G.C. Exh. 1(d) and appendices) that Pope's wageloss is continuing until Respondent applies the properrate to his job and reimburses Pope for the losses occa-sioned by Respondent's failure to pay the proper ratecommencing at the time of Pope's reinstatement. (Asnoted supra, the issues before me have been limited bythe Board to, in effect, willful loss and interim earnings.See 252 NLRB 679, quoted supra.)50Pope testified (Tr. 1338-1372) that he is 51 years old,went to the second or third grade in school, and "theonly thing I knew how to do is dig slabs and drivetrucks, because my education wasn't qualified for" jobslike, inter alia, "cement finisher." He recalled that "afterthe strike . . . I was digging slabs . . . ." He later ob-49 Respondent asserts(Br 50),inter alia,that Peters"has received un-employment under fraudulent circumstances" This record does notsupport this assertionRespondent further asserts(Br. 50)"Some of MrPeters' income from Bernard was undoubtedly never reported to thegovernment since he was arrested for theft from Bernard Lumber in 1980and discharged(Tr. 1292) "A reading of this record, Tr 1290-1293, 1387-1388, makes it clear thatthe above assertion is also unsupportedby the record49Peters acknowledged that, in addition to the interim employersshown in the specification,he made $80"at the Marble Place " That was"right after the strike"-"unloading a truck"However, July 1 throughAugust 3, 1977, are "excepted periods " See App V-1 to G C Exh 1(d)Insofar as the testimony of V J Scogin conflicts with the testimony ofPeters and the admissions in the specification(Tr 1911-1917),Ido notcredit Scogin's testimonyAs stated, I find Scogin to be an argumenta-tive, vague,and unreliable witness50The General Counsel's appendices to his specification for Pope(AppW-1 through 9 of G C Exh 1(d)) show quarterly gross backpayamounts of $1896, $2438, $2711, $3016, $2722, $2743, $2993, $3373, and$2832 There are no interim earnings during the initial quarter Thereaf-ter, admitted interim earnings are, respectively,$250, $850,$1709, $1907,$2257, $2055, $2061, and $1812 The net backpay shown is $11,823tained regular employment as a truckdriver with BernardLumber. He applied for and received unemployment. Hecontinued to look "for a better job" and ultimately re-turned to Respondent Employer about September 1979.Pope acknowledged that he has arthritis; that he usedcrutches for a short period; and that "it never did lastover about a day or two days-then it would be all overwith." He explained that he never missed any time fromwork with Bernard Lumber because of this arthritis.Pope was asked:Q. Mr. Pope there's a note from (compliance offi-cer) Baird dated May 11, 1978, that says stove upwith arthritis,works two-thirds of the time. Didyou ever tell Mr. Baird that?A. I don't remember.Q. Is that true?A. I really don't remember.Pope then explained that he had arthritis when "I wasworking for Mr. Scogin during the f i r s t time .. . .Ellis Scogin, Respondent's dispatcher and a cousin ofV. J. Scogin, testified, inter alia, "I don't remember theexact dates.Mr. Pope came in and asked for his job. Hewas told that his job was available . . . . Mr. Pope wassuffering from arthritis which he readily admitted to me.. . . Oh, I don't know the date . . . . He said he wouldcome back to work even with arthritis . . . . Hecouldn't hardlywalk. . . . He didn't have crutches.." This was apparently in late 1977 or early 1978.Ellis Scogin further claimed that in 1979 Pope returnedtoRespondent and "missed work frequently because ofhis illness." Ellis Scogin finally claimed:Idon't have the dates. I would have to go to theoffice and check my time cards and see the exactdate Mr. Pope told me that he could no longer per-form his duties . . . would have to leave . . . . Thearthritis had him.51Robert Carbo, associated with Respondent for some 18years and married to the niece of V. J. Scogin, claimedthat Pope said to him that he, Pope, "didn't feel like hewould come back to work . . . he was crippled." Carboadded: "As a matter of fact, there was a pair of crutchesin the car . . . ." Carbo placed this in late October orearlyNovember 1977. Elsewhere, Carbo admitted testi-fying in the unfair labor practice proceeding that Popewas not on crutches during a meeting with him. And,V. J. Scogin claimed that he told Pope, who "came tothe plant" 3 or 4 months after the strike "on crutches,"that "I'd have to send him to a doctor and get an okay."(See Tr. 2029-2030.)I credit the testimony of Pope. I am persuaded herethat he sought interim work throughout the backpayperiodwith due diligence. Pope, as noted, lacked aformal education and did not possess any real skills. Headmittedly had arthritis, even when he worked for Re-spondent before the unfair labor practices. In view of theadmitted interim earnings during the pertinent quarters,51The General Counsel is admittedly not seeking backpay after Popeleft Standard "sometime in 1980" (see Tr 1953, 1339, and 1341 ) STANDARD MATERIALS627it is clear,as Pope crediblyexplained,his arthritis wouldonly last for 1 or 2 days. In short, this arthritic conditionwas apparently in a state of remission for substantial peri-ods during the backpay quarters. Further, I find the testi-mony of Ellis Scogin, Carbo and V. J. Scogin to bevague,contradictory,incomplete,andunreliablethroughout this record. In any event, Respondent, onthis record, has not sufficiently demonstrated when andfor what periods, during the backpay quarters, Pope's ar-thritis flared up and thereby removed him from the labormarket. Therefore, I find that Respondent has not estab-lished here that Pope had additional interim earnings orincurredwillful loss or was otherwise unavailable foremployment during the specific periods involved. See,generally,Dayton Tire & Rubber Co.,227 NLRB 873,876 (1977), enfd. as modified 591 F.2d 566 (10th Cir.1979);Vanguard Oil,246 NLRB 130, 133 (1979); andcases cited. His claim is allowed in full.52James SquareThe General Counsel claims net backpay for Square inthe amountof $276 during portions of the fourth quarterof 1977. Square was working during this quarter with theCity of Slidell. (See G.C. Exh. 1(d) and appendix.)Square testified at this proceeding (Tr. 1395-1405).Respondent(Br. 55)states:Square's backpay penod runs from October 7throughDecember 3, 1977. During this time,Square was employed by the City of Slidell and hisearnings forthe quarter were only $276.00 short ofwhat he would have earned at Standard. It is, how-ever, necessary to go back to August, 1977, whenSquare was employed at Metro Meats along withLevy Crawford and Ellis Beard. (Tr. 1401) As canbe seen by the testimony of Jesse Carlin, these indi-viduals walked away from full time permanent em-ployment, and therefore Square has wilfully [sic] re-fused suitable employment that would have paid ap-proximately $4.00 an hour, or a total of $1,280.00 ofthe eight week period of the backpay. This is $9.00more than the quarterly total gross backpay for theperiod.As discussed under Levy Crawford, supra, Square's jobatMetro Meats "killing cows" was not substantiallyequivalent to his work as "yard man" for Respondent52 Respondent(Br 54) cites the note of compliance officerBaird thatPope was"stove up"with arthritis and "could only work two-thirds ofthe time" This note is assertedly dated May 11, 1978 Pope, both beforeand after this date, was apparently working for Bernard Lumber SeeG C. Exh 1(d), appendicesW-4 and W-5.Although I have acceptedBaird's note as substantive evidence here(see Tr 1301-1304, 1380-1384,1772-1773,1852-1859),Respondent has notsufficientlydemonstrated thatPope's arthritis rendered him unavailable for work during the backpayperiodRespondent also argues(Br. 53)that Pope had interim earnings duringthe third quarterof 1977 of$1080 Pope, as noted, lacked any real formaleducation and cannot read The pertinent portions of his testimony (Tr1345-1348,1367-1368,1370-1371),compared with the admissions in thespecification,persuade me, on the entire record,that Pope became con-fused about dates and extent of his interim day jobs Respondent has notsufficiently shown these additional interim earningsEmployer.63Moreover, this record makes clear thatSquare continued his search, with success, during thebackpay period seeking substantially equivalent work.Respondent has not shown additional interim earnings orwillful loss, as claimed .54Edward WiseEdward Wise's backpay period starts on July 22 andends on September 20, 1977. His gross backpay for theone quarter involved is $1646. Interim earnings with oneEdward Ducre and one Marvin Olivo in the totalamount of $150 are admitted. The net backpayclaim is$1496. (See G.C. Exh. 1(d) and appendix.)Wise testified (Tr. 1318-1334) that he made the aboveinterim earnings performing"slabwork" or"finishingdriveways" or roadways. Wise related where he soughtwork "after the strike." He named, inter alia, LouisianaCement.Wise admittedly had high blood pressure. Hedenied that this physical condition, during the backpayperiod, prevented him from working.Counsel for Respondent asserts (Br. 52): "Wise hasbeen charged with fraud by the Louisiana Dept. of Em-ployment Security." Apparently,counsel is again relyingonrejectedRespondent Exhibit 20. (Also see Tr. 2067-2079). The record does not support these and related as-sertions.Respondent next argues (Br. 53) that "LouisianaCement rejected [Wise] for high blood pressure" and"during the remainder of August through September,Wise's blood pressure was still high." Wise testified, inpertinent part as follows:Q.When thepicket signswent down on July22nd, where did you look for work first?A. I went to New Orleans. Let me see, LouisianaCement place over there.Q. You went to New Orleans East?A. Yes.Q. How long after the strike was that?A. I can't remember good then. Maybe aboutthree weeks or something like that. I can't remem-ber some.Q. Did you go by yourself?A. I went my myself.Q. Did you drive your own car?A. Yes.Q. Did you fillout an application?A. Yes.Q. What happened?A. I passed it. The work, the man said I couldwork, you know. I went to the doctor, you know,and he jumped down my blood pressure was highthat's all. That's why I didn't get it.53 I note that Carlin generally testified"I think we'd start em off at $3an hour."atMetro54 The General Counsel argues(Br 23)that R. Exh 25 shows thatSquare earned$824 rather than the $995 previously admitted and,there-fore,the specification should be amended As noted supra,theGeneralCounsel has questioned the reliability of R Exh 25 and,consequently, atthis posture in this proceeding,I find the admission in the specification tobe more reliable than the cited portion of R Exh 25 628DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDQ. The Louisiana Cement doctor said your bloodpressure was too high?A. Yes, I passed, yes.Q.Was that to drive a truck for LouisianaCement?A. If that's the work they-anything they gotopen. I was looking for a truck driver, but anythingthey got open, you know.Q. You were applying for any job they had?A. Yes, any job they had.Q.Did you look some place after LouisianaCement?A. Yes. I asked Marvin Olivo. Marvin-I meanMarvin. That's where I did a days' work for him.Q.Mr.Wise, did your blood pressure ever godown after your test with Louisiana Cement?A.Well, I ain't never-I went to the doctor tocheck it one time. It was still up. The doctor goneto check it one time. It was still up.Q.Mr.Wise, during the period from July 22nd,'77 throughSeptember20th, '77, was there anythingin terms of your physical condition that preventedyou from working?A. No.Respondent's claim that "such disability took (Wise) outof the job market" is not demonstrated on this record,and is therefore rejected.Further,Respondent asserts (Br. 53) that "Wise hadevery reason to want to work for cash only since hiswages were being garnished during the third quarter of1977."Wise admitted the garnishment.I creditWise. I find that he sought interim work withdue diligence during the pertinent period. Respondenthas shown no additional interim earnings, willful loss, orthat he was "out of the job market," as asserted.Roosevelt WiseRoosevelt Wise's backpay period runs from July 23 toOctober 7, 1977. His gross backpay was $1953 and inter-im earningsare admitted in the amount of $1066, or a netbackpay of $887.511 Listedas interimemployers areBoyette Junior High School and Louisiana Cement. (SeeG.C. Exh. 1(d) and appendix.) (See also Tr. 1633.)Respondent claims (Br. 49) that "none of theseamounts were reported to the State of Louisiana." Wisetestified (Tr. 1259-1265), in part as follows:Q.Mr.Wise, did you apply for unemployment?A. Yes.Q. Did you obtain unemployment?A. No.Q.Was that application right after the strike,within a week after the strike?A. About a week.Q. When did you go to work for Boyette?66The General Counsel waived a claim for$10 in transportation ex-penses (Tr 56)A. About two weeks after the strike, maybe two,two and a half.Q.Was that the first place you looked for work?A. Yes.Q. And, what were you hired as?A. Janitor.Q. And, what were you paid for hourly rate?A. Oh, I can't remember, but I was in salaryevery two weeks.Q. All right, and you worked 40 hours a week?A. Yes.Q. How long did you hold that job?A. I would say close to two months, maybelonger.Q.Would that put down for the latter part ofOctober of 1977?A. I think itwas alittle longer.Q. Now, you went to work for Louisiana Cementafter Boyette Junior High School, didn't you?A. That's right.Q. Did you go to work immediately after? Didyou go to work for Louisiana Cement immediatelyafter?Imean,a day or two after leaving BoyetteJunior High?A. That's correct.Q. Did you quit Boyette Junior High?A. Yeah.Q.Would it be for a better job or-A. Yeah.Q. Did you quit like on a Friday andstart on aMonday at Louisiana Cement?A. Well, something like that, yeah.Q. There's also a notationhere that you returned,you returned to Standard Materials October 7, 1977,is that correct?A. I can't really pinpoint the date. I can't sayyou're correct on the date, but I think it was in Oc-tober.I credit Wise. Respondent has not shown any willful lossor additional interimearnings.beae As noted above, the GeneralCounsel has moved to strikeportionsof Respondent's brief(see, e.g.pp 1-14 and 65-66,rejected RExh 9,and Tr 1584-1592). I havenot relied on rejected exhibits,unsupportedcolloquy,or similar unsupported assertions.It is therefore unnecessary toformally strike the cited portions of Respondent's briefRespondent, in itsbrief,argues generally that economic conditionswere "booming"in Slidell during the pertinent period and various claim-antsfailed to submitapplications to various cited employers.As statedabove,these general claims of a"booming" economy must be assessed inthe context of the limited skills and educationof the 24claimants. Fur-ther, general testimony from representativesof the variousemployersthat theycould not findor recall specific applicationsfromclaimants hasbeen shownhereto be by-and-largeof littlevalue because of loss of ap-plications and records and lackof identification of the specificrepresenta-tive of an employerturning away an applicant See, e g.,the testimony ofH Pratt FarnsworthJrHe explained that businesswas "very good";that noneof theclaimants workedfor his Company,and that it was "pos-sible"a claimant worked for a subcontractorof his Company. Also seethe related testimonyof CarolineRodriguezof AirProducts; Sheilla deVilleneuveof BernardLumber;CelistinoVillarofVillarDisposal,Malcom Gomez, Jackie Pendryof Southern Coating;Wallace of Robin-tech,Inc.;WarrenAllen of SouthernShipbuilding,PernllPark ofContinued STANDARD MATERIALSORDERRespondent StandardMaterials,Inc.,itsofficers,agents,successors,and assigns,are hereby ordered57 topay to each of the persons listed below the amounts setforth opposite their respective names,together with in-terest,computed in the manner prescribedinFloridaSteelCorp.,231NLRB 651 (1977).See, generally,IsisPlumbingCo.,138 NLRB 716 (1962):B. B. Allen$4231Ellis L. Beard3426Folgers Coffee,Ronald Wascomof the SchoolBoard,EverettWilson ofMagnolia Construction;Ronald Heanngtonof SouthernPipe,and Ray-mond Tapp of Bulk Transport.And, although JamesGipsonof IndustrialConcrete,likehis associateRocky Lumpkin,generally claimed, "wewere hiring most anybody we could find," he also acknowledgedthat "ofcourse we didn'thave openings all of the time"and was unclear aboutwho specifically filed applications during the pertinent period.Also seeLumpkin's testimony in this respect.64 If no exceptions are filed as providedby Sec 102 46of the Board'sRules and Regulations,the findings, conclusions,and recommendedOrder shall,as provided in Sec 102 48of theRules,be adopted by theBoard and all objections to themshall bedeemed waived for all pur-poses629Theodore Charles11Charles Cousin, Jr.3512Levy Crawford1869Irvin J. Edwards3318Clyde Farve5028Harold Hart6035Tally Hinton1521Claude Ray Jenkins3600James Jenkins2401John Leonard-0-Robert Orange5690Alt Owens8077Oliver Lee Owens2071Titus Owens4381Alexander Paige6817Albert Panks Sr.437Albert Panks Jr.-0-Edgar Peters3664Ervin Pope11,823JamesW. Square276Edward Wise1496Roosevelt Wise887